 
Exhibit 10.2
 
LEASE OF SPACE
OFFICE/WAREHOUSE
 
SUMMARY OF BASIC LEASE TERMS
 
1. 
Tenant: NEW AGE BEVERAGES CORPORATION, a Washington corporation
 
2.            
Premises:
 
(a)          

Building: approximately 155,775 rentable square feet
 
(b) 
Land: approximately 9.3 acres
 
(c) 
Physical Address: 18245 East 40th Avenue, Aurora, Colorado 80011
 
3.            
Initial Lease Term:
 
(a) 
Period: 122 months
 
(b) 
Commencement Date: March 21, 2019
 
4.            
Basic Rent:
 
Months
Amount PSF
Annually
Monthly
3/21/2019-2/29/2020
$4.50
$700,987.50
$58,415.63*
3/1/2020-2/28/2021
$4.64
$722,796.00
$60,233.00
3/1/2021-2/28/2022
$4.78
$744,604.50
$62,050.38*
3/1/2022-2/28/2023
$4.92
$766,413.00
$63,867.75
3/1/2023-2/29/2024
$5.07
$789,779.25
$65,814.94
3/1/2024-2/28/2025
$5.22
$813,145.50
$67,762.13
3/1/2025-2/28/2026
$5.38
$838,069.50
$69,839.13
3/1/2026-2/28/2027
$5.54
$862,993.50
$71,916.13
3/1/2027-2/29/2028
$5.71
$889,475.25
$74,122.94
3/1/2028-2/28/2029
$5.88
$915,957.00
$76,329.75
3/1/2029-4/30/2029
$6.06
$943,996.50
$78,666.38

*To be prorated for a partial month
For avoidance of doubt, concurrent with Tenant's execution and delivery of this
Lease, Tenant shall pay Landlord the following amounts:
 
(a) 
$21,419.06 as prorated monthly Basic Rent allocable to March 2019;
 
(b) 
$10,281.15 as prorated monthly Additional Rent allocable to March 2019.
 
(c) 
$58,415.63 as the amount of the Security Deposit.
 
 
1

 
 

5.            
Additional Rent:
 
(a) 
Initial Monthly Deposit for Taxes and Landlord's Insurance: $28,039.50
 
(b) 
All cost and expenses incurred by Tenant to maintain and repair the Premises, to
the extent the Lease requires Tenant to make such payment.
 
6. 
Initial full Monthly Payment Due (for April 2019 Basic Rent and Additional
Rent): $86,455.13
 
7. 
Security Deposit Amount: $58,415.63, payable upon Tenant's execution and
delivery of this Lease to Landlord
 
8. 
Address for Notices to Landlord: 45 South Clermont Street, Denver, Colorado
80246
 
9. 
Address for Payments to Landlord:
 
Account Name: 40th Street Partners LLC
 
Bank Name and Account Number: Collegiate Peaks Bank, 105 Centennial Plaza, Buena
Vista, Colorado 81211; ABA Routing No. 102105997; Account No. 410020482
 
10. 
Address for Notices to Tenant:
 
New Age Beverages Corporation, 2420 17th Street, Denver, Colorado 80202
 
11. 
Address for Billings to Tenant:
 
New Age Beverages Corporation, 2420 17th Street, Denver, Colorado 80202
 
12. 
Permitted Use: Storage, distribution and sales of food and beverages and other
consumer goods, all subject to and in compliance with applicable laws, as well
as related general office purposes.
 
13.            
Brokers:
 
(a) 
Landlord is represented by Unique Properties, Inc., which is acting as
Landlord's Broker
 
(b) 
Tenant is represented by Newmark Knight Frank, which is acting as Tenant's
Broker
 
16. 
Renewal Option: Tenant will have the option (the "Renewal Option") to renew and
extend the Term of the Lease for one additional term of five (5) years (the
"Renewal Term") to commence at the conclusion of the Lease Term as provided in
the Addendum.
 

 
2

 

 
LEASE OF SPACE
(Office/Warehouse)
 
This Lease ("Lease") is made effective the 31st day of January, 2019, between
40TH STREET PARTNERS, LLC, a Colorado limited liability company ("Landlord"),
and NEW AGE BEVERAGES CORPORATION, a Washington corporation ("Tenant").
 
I.            
GENERAL.
 
1.1           Consideration. Landlord enters into this Lease in consideration of
the payment by Tenant of the rents herein reserved and the keeping, observance
and performance by Tenant of the covenants and agreements of Tenant herein
contained.
 
1.2           Exhibits and Attachments. The Summary of Basic Lease Terms
("Summary"), Attachments, Exhibits and Addenda listed below shall be attached to
this Lease and be deemed incorporated in this Lease by this reference. In the
event of any inconsistency between such Summary, Attachments, Exhibits and
Addenda and the terms and provisions of this Lease, the terms and provisions of
the Summary, Attachments, Exhibits and Addenda shall control. The Summary,
Attachments, Exhibits and Addenda to this Lease are:
 
Summary of Basic Lease Terms
Addendum
Exhibit A — Legal Description of Land
Exhibit B —Premises
Exhibit C — Work Letter
 
II.            
DEFINITIONS; DEMISE OF PREMISES.
 
2.1           Demise. Subject to the provisions, covenants and agreements herein
contained, Landlord hereby leases and demises to Tenant, and Tenant hereby
leases from Landlord, the Premises as hereinafter defined, for the Lease Term as
hereinafter defined, subject to existing covenants, conditions, restrictions,
easements and encumbrances affecting the same.
 
2.2           Premises. The "Premises" shall mean the space to be occupied by
Tenant as depicted in Exhibit B attached hereto. The depiction of the Premises
on Exhibit B contains approximately the number of square feet of rentable floor
area ("Floor Area") set forth in the Summary, which depiction is herein referred
to as the "Space Plan." The Premises include the Building which is located on
the Land, as such terms are hereinafter defined.
 
2.3           Area and Address. The Building on the Premises contains
approximately the Floor Area set forth in the Summary. The address of the
Premises is the address set forth in the Summary.
 
2.4           Land. "Land" shall mean the parcel of real property more
particularly described as the Land in Exhibit A attached hereto.
 
2.5           Building. "Building" shall mean the building or buildings, which
is constructed on the Land and contains approximately the Floor Area set forth
on the Summary. If there is more than one building constructed on the Land, the
term "Building" shall mean collectively all buildings constructed upon the Land.
 
 
3

 
 

2.6           Improvements. "Improvements" shall mean the Building, the Parking
Area as hereinafter defined, and all other fixtures and improvements on the
Land, including landscaping thereon.
 
2.7           Property. "Property" shall mean the Land, the Building and the
Improvements and any fixtures and personal property used in operation and
maintenance of the Land, Building and Improvements other than fixtures and
personal property of Tenant and other users of space in the Building.
 
2.8           Parking Area. "Parking Area" shall mean that portion of the
Property which is paved and otherwise improved for the parking of motor
vehicles.
 
2.9           Covenant of Quiet Enjoyment. Landlord covenants and agrees that,
provided a Default by Tenant has not occurred, and provided that Tenant keeps,
observes and performs its covenants and agreements contained in this Lease,
Tenant shall have quiet possession of the Premises and such possession shall not
be disturbed or interfered with by Landlord. Landlord shall under no
circumstances be held responsible for restriction or disruption of use,
enjoyment or access to the Property from public streets caused by construction
work or other actions taken by governmental authorities or other tenants (their
employees, agents, visitors, contractors or invitees), or any entry or work by
Landlord in the Premises authorized under this Lease, or any other cause not
entirely within Landlord's reasonable control, and such circumstances shall not
constitute a constructive eviction of Tenant nor give rise to any right of
Tenant against Landlord.
 
2.10           Condition of Demised Premises. Tenant covenants and agrees that,
upon taking possession of the Premises, Tenant shall be deemed to have accepted
the Premises "as is" and Tenant shall be deemed to have waived any warranty of
condition or habitability, suitability for occupancy, use or habitation, fitness
for a particular purpose or merchantability, express or implied, relating to the
Premises. Tenant's acceptance of the Premises shall constitute its
acknowledgment that the Premises was in good condition, order and repair at the
time of such acceptance including, without limitation, all doors, loading dock
doors, dock levelers, related dock systems and areas, and all other mechanical
and electrical systems. Notwithstanding the foregoing, if Tenant shall notify
Landlord of any failures in the operation of the electrical, plumbing, lighting,
overhead doors or HVAC systems within ten (10) days after the date Landlord
tenders possession of the Premises to Tenant (the "Delivery Date"), and such
failures were not due to the negligence or willful misconduct of Tenant, then
Landlord shall repair (or replace if necessary) such inoperable systems.
 
III.            
LEASE TERM.
 
3.1           Lease Term. "Initial Lease Term" shall mean the period of time
specified in the Summary commencing at noon on the commencement date specified
in the Summary ("Commencement Date") and expiring at noon on the last day of the
calendar month falling on or after the time period described in the Summary (the
Initial Lease Term together with any extensions thereof is herein referred to as
the "Lease Term"). If for any reason Landlord has been unable to deliver
possession of the Premises to Tenant on or before the Commencement Date of the
Lease Term, then the Lease Term and all other applicable deadlines shall be
delayed in their entirety until Landlord has delivered possession of the
Premises to Tenant, which shall be the sole and exclusive remedy of Tenant for
any such delay and in lieu of any damages or awards. In no event shall Landlord
be liable to Tenant for any loss or damage and in no event shall this Lease be
void or voidable as a result of any such delay.
 
 
4

 
 

3.2           Tenant Entry. Landlord agrees to permit Tenant access to the
Premises prior to the Commencement Date of the Lease Term for the sole purpose
of racking set up, data cabling and equipment set up ("Early Access"). Such
Early Access shall be subject to all terms and conditions of this Lease, except
that Tenant shall not be obligated to pay Basic Rent until the Commencement Date
of this Lease Term but Tenant shall be obligated to pay Taxes, Landlord's
Insurance, all costs of utilities and all such Additional Rent due and payable
hereunder.
 
IV.            
BASIC RENT AND ADDITIONAL RENT.
 
4.1           Basic Rent. Tenant covenants and agrees to pay to Landlord,
without offset, reduction, deduction, counterclaim or abatement, basic rent for
the Lease Term in the amount specified as basic rent in the Summary ("Basic
Rent"). The term "Year 1" and subsequent Years as described in the Summary shall
mean: (a) as to Year 1, the period of time beginning on the Commencement Date of
the Lease Term and ending upon the last day of the calendar month falling on or
after the first anniversary of the Lease Term; and (b) for subsequent Years, the
corresponding period of time commencing upon the expiration of the previous Year
and ending one (1) year thereafter.
 
4.2           Monthly Payments. Basic Rent shall be payable monthly in advance,
without notice, in equal installments in the amount of monthly rent specified in
the Summary. The first such monthly installment shall be due and payable upon
execution hereof and a like monthly installment shall be due and payable on or
before the first day of each calendar month succeeding the Commencement Date
recited in the Summary during the Lease Term, except that the rental payment for
any fractional calendar month at the commencement or end of the Lease Term shall
be prorated based on a thirty (30) day month.
 
4.3           Place of Payments. Basic Rent and all other sums payable by Tenant
to Landlord under this Lease shall be paid to Landlord at the place for payments
specified in the Summary, or such other place as Landlord may, from time to
time, designate in writing. All payments made to Landlord by Tenant by check or
draft shall be payable to the name set forth in the Summary, until such time as
Landlord may notify Tenant otherwise. Unless otherwise directed by Landlord,
Tenant shall pay all Basic Rent, Taxes (as defined in Section 5.1) and
Landlord's Insurance (as defined in Section 4.7) by electronic payment as
directed in the Summary of Basic Lease Provisions, using the automated
clearinghouse payment system ("ACH").
 
4.4           Net Lease. It is the intent of the parties that the Basic Rent
provided in this Lease shall be a net payment to Landlord; that this Lease shall
continue for the full Lease Term notwithstanding any occurrence preventing or
restricting use and occupancy of the Premises, including any damage or
destruction affecting the Premises, and any action by governmental authority
relating to or affecting the Premises, except as otherwise specifically provided
in this Lease; that the Basic Rent and Additional Rent shall be absolutely
payable without offset, reduction, deduction, counterclaim, or abatement for any
cause except as otherwise specifically provided in this Lease or allowed by
statute or law; that Landlord shall not bear any costs or expenses relating to
the Premises or provide any services or do any act in connection with the
Premises except as otherwise specifically provided in this Lease; and that
Tenant shall pay, in addition to Basic Rent, Additional Rent to cover costs and
expenses relating to the Premises and the Property, all as hereinafter provided.
 
4.5           Additional Rent. Tenant covenants and agrees to pay, as additional
rent under this Lease ("Additional Rent"), without offset, reduction, deduction,
counterclaim or abatement, all costs and expenses relating to the use,
operation, maintenance and repair of the Premises by Tenant, Taxes and
Landlord's Insurance; and all other costs and expenses which Tenant is obligated
to pay to Landlord or any other person or entity as specifically provided in
this Lease, whether or not stated or characterized as Additional Rent.
 
 
5

 
 

4.6           Monthly Deposits. Tenant shall pay to Landlord, as a monthly
deposit ("Monthly Deposit"), in advance, without notice, on each day that
payment of Basic Rent is due, an amount equal to 1/12th of Landlord's estimate
of Taxes, Property Insurance and Liability Insurance (such Property Insurance
and Liability Insurance are collectively referred to herein as "Landlord's
Insurance"). Landlord shall be entitled to adjust the amount of the Monthly
Deposit from time to time if Landlord anticipates any increase or decrease in
Taxes or Landlord's Insurance, including the right to make annual adjustment
thereof each calendar year; provided, however, Landlord shall be entitled to
make such adjustments to the amount of the Monthly Deposit no more than 1 time
in any calendar year during the Lease Term.
 
4.7           Security Deposit. Upon execution of this Lease by Tenant, Tenant
shall deposit with Landlord the amount specified as a security deposit in the
Summary ("Security Deposit"). The Security Deposit shall be retained by Landlord
and may be applied by Landlord, to the extent necessary, to pay and cover any
loss, cost, damage or expense, including attorneys' fees sustained by Landlord
by reason of the failure of Tenant to comply with any provision, covenant or
agreement of Tenant contained in this Lease. To the extent not necessary to
cover such loss, cost, damage or expense, the Security Deposit, without any
interest thereon, shall be returned to Tenant within sixty (60) days after the
expiration of the Lease Term or as may be otherwise provided by law; provided,
however, Landlord may withhold a portion of the Security Deposit as may be
reasonably required, in Landlord's determination, to be paid by Tenant following
completion of the annual adjustment provided in Section 4.09 below. The Security
Deposit shall not be considered as an advance payment of rent or as a measure of
the loss, cost, damage or expense which is or may be sustained by Landlord. If
all or any portion of the Security Deposit is applied by Landlord to pay any
such loss, cost damage or expense, Tenant shall, from time to time, promptly
upon demand, deposit with Landlord such amounts as may be necessary to replenish
the Security Deposit to its original amount.
 
4.8           General Provisions as to Monthly Deposits and Security Deposit.
Landlord may commingle the Security Deposit or Monthly Deposits with Landlord's
own funds and use such funds as Landlord determines. In no event shall Landlord
be required to hold such funds in escrow or trust for Tenant. Landlord shall not
be obligated to pay interest to Tenant on account of the Monthly Deposits and
Security Deposit. In the event of a transfer by Landlord of Landlord's interest
in the Premises, Landlord or the property manager of Landlord may deliver the
remaining balance of any Monthly Deposits and Security Deposit to the transferee
of Landlord's interest and Landlord and such property manager shall thereupon be
discharged from any further liability to Tenant with respect to such Monthly
Deposits and Security Deposit. In the event of a Transfer (as defined in
Section 8.16) by Tenant of Tenant's interest in this Lease, Landlord shall be
entitled to return the Monthly Deposits and Security Deposit to Tenant's
successor in interest and Landlord shall thereupon be discharged from any
further liability with respect to the Monthly Deposits and Security Deposit.
 
4.9           Annual Adjustment. Following the end of each calendar year of the
Lease Term, Landlord shall submit to Tenant a statement (with reasonable
supporting documentation delivered if requested by Tenant following receipt of
the statement) setting forth the exact amount of Taxes and Landlord's Insurance
for the previous calendar year ("Statement"). If Landlord determines that the
actual amount of Taxes and Landlord's Insurance for the previous calendar year
exceeds the Monthly Deposits for such previous calendar year, Tenant shall pay
to Landlord, within thirty (30) days after receipt of the Statement, such
deficiency in the amount reflected in the Statement. If Landlord determines that
the Monthly Deposits exceeded the actual amount of Taxes and Landlord's
Insurance for the previous calendar year, the excess amount shall be paid to
Tenant. The amounts of Taxes and Landlord's Insurance payable by Tenant for the
calendar years in which the Lease Term commences and expires shall be subject to
the provisions hereinafter contained in this Lease for proration of such amounts
in such years. Prior to the dates on which payment is due for Taxes and
Landlord's Insurance, Landlord shall make payment of Taxes and Landlord's
Insurance. The obligations of the parties under this Section shall survive the
termination or expiration of this Lease.
 
 
6

 
 

V.            
TAXES.
 
5.1           Covenant to Pay Taxes. Tenant covenants and agrees to pay, as part
of the Monthly Deposits, Taxes, as hereinafter defined, which accrue during or
are attributable to the Lease Term. "Taxes" shall mean all taxes, assessments or
other impositions, general or special, ordinary or extraordinary, of every kind
or nature, which may be levied, assessed or imposed upon or with respect to the
Property, or any part thereof, or upon any building, improvements or personal
property at any time situated thereon.
 
5.2           Proration of Taxes. Taxes shall be prorated between Landlord and
Tenant for the year in which the Lease Term commences and for the year in which
the Lease Term expires as of, respectively, the Commencement Date of the Lease
Term and the date of expiration of the Lease Term, except as hereinafter
provided. Additionally, for the year in which the Lease Term expires, Tenant
shall be liable without proration for the full amount of Taxes relating to any
improvements, fixtures, equipment or personal property which Tenant is required
to remove or in fact removes as of the expiration of the Lease Term. Proration
of Taxes shall be made on the basis of actual Taxes. Taxes for the years in
which the Lease Term commences and expires shall be paid and deposited with
Landlord through Monthly Deposits as hereinabove provided.
 
5.3           Special Assessments. If any Taxes are payable in installments over
a period of years, Tenant shall be responsible only for installments for periods
during the Lease Term with proration, as above provided, of any installment
payable prior to the Commencement Date or after the expiration date of the Lease
Term.
 
5.4           New Taxes. Tenant's obligation to pay Taxes shall include any
Taxes of a nature not presently in effect but which may hereafter be levied,
assessed or imposed upon Landlord or upon the Property, if such tax shall be
based upon or arise out of the ownership, use or operation of the Property or
the rents received therefrom, other than income taxes or estate taxes of
Landlord. For the purposes of computing Tenant's liability for such new type of
tax or assessment, the Property shall be deemed the only property of Landlord.
 
5.5           Right to Contest Taxes. Landlord shall have the sole right to
contest any Taxes. Landlord shall credit Tenant with any abatement, reduction or
recovery of any Taxes attributable to the Lease Term less all costs and expenses
incurred by Landlord, including attorney's fees, in connection with such
abatement, reduction or recovery.
 
VI.            
INSURANCE.
 
6.1           Property Insurance. Landlord covenants and agrees to maintain
property insurance ("Property Insurance") for the Property, including but not
limited to, the shell and core of the Building, in such amounts, from such
company, with such deductible and on such terms and conditions as Landlord deems
commercially reasonable. Further, in its sole and absolute discretion, Landlord
may obtain extended insurance coverage for Machinery & Equipment Breakdown and
Loss of Rents to the benefit of the Landlord. Extended insurance coverage for
Machinery & Equipment Breakdown is specific to the equipment as it relates to
the operation of the Building and is not intended coverage for the machinery or
equipment of the Tenant. Property Insurance obtained by Landlord need not name
Tenant as an additional insured or loss payee, but at Landlord's directive may
name any Mortgagee (as herein defined) as an additional insured and/or loss
payee as their interests may appear. Tenant covenants and agrees to pay the cost
of the Property Insurance obtained by Landlord for the Property and the cost of
any deductible under such Property Insurance to the extent a claim is made by
Landlord under such Property Insurance. Landlord shall use commercially
reasonable efforts to consult with Tenant in connection with the terms and
conditions of the Liability Insurance contemplated hereby.
 
 
7

 
 

6.2           General Liability Insurance. Landlord covenants and agrees to
maintain a Commercial General Liability Policy ("Liability Insurance") covering
the Property in such amounts, from such company, with such deductible and on
such terms and conditions as Landlord deems commercially reasonable. Liability
Insurance obtained by Landlord need not name Tenant as an additional insured or
loss payee, but at Landlord's directive may name any Mortgagee as an additional
insured as their interests may appear. Tenant covenants and agrees to pay the
cost of the Liability Insurance obtained by the Landlord and the cost of any
deductible under Liability Insurance to the extent a claim is made by Landlord
under such Liability Insurance. Landlord shall use commercially reasonable
efforts to consult with Tenant in connection with the terms and conditions of
the Liability Insurance contemplated hereby.
 
6.3           Tenant's Property Insurance. Tenant covenants and agrees to obtain
and maintain throughout the Lease Term, Property Insurance. Such insurance
coverage must be as broad as ISO Causes of Loss – Special Form Coverage and
Equipment Breakdown Protection Coverage against risks of direct physical loss or
damage (commonly known as "all risk") for the full replacement cost of Tenant's
personal property located at the Premises, with a deductible amount not to
exceed $25,000.00. Coverage should also be extended to include Business Income
and Extra Expense to the benefit of Tenant. Landlord and its property manager
assume and have no responsibility to determine adequate Property values for
Tenant. Concurrently with the execution and delivery of this Lease by Tenant,
Tenant shall deliver evidence of said insurance to Landlord via a certificate of
insurance.
 
6.4           Waiver. Landlord and Tenant waive all rights of recovery against
the other and its respective officers, partners, members, agents,
representatives, and employees for loss or damage to its real and personal
property kept in the Building which is capable of being insured against under
ISO Causes of Loss - Special Form Coverage and Equipment Breakdown Protection
Coverage and to the extent of damages and coverage under worker's compensation
and employers liability insurance required under this Lease, or for loss of
business revenue or extra expense arising out of or related to the use and
occupancy of the Premises. Each party shall, upon obtaining the property damage
insurance required by this Lease, notify the insurance carrier that the
foregoing waiver is contained in this Lease and obtain an appropriate waiver of
subrogation provision in the policies. Notwithstanding anything in this Lease to
the contrary, Tenant agrees Landlord is not liable for any injury or damage,
either proximate or remote, occurring through or caused by fire, water, steam,
or any repairs, alterations, injury, accident, or any other cause to the Leased
Premises, to Tenant's property kept or stored in the Premises, whether by reason
of the negligence or default of Landlord, other occupants, any other person, or
otherwise, and the keeping or storing of all property of Tenant in the Premises
or the Property is at the sole risk of Tenant.
 
6.5           Tenant's General Liability Insurance. Tenant covenants and agrees
to maintain throughout the Lease Term, a Commercial General Liability Insurance
policy. Coverage must include protection against bodily injury, property damage,
personal injury, fire legal liability, and medical payment coverage issued by a
licensed insurance company meeting an AM Best qualification of A/X. Coverage
shall be written on an occurrence basis. The limit of liability shall be no less
than $3,000,000 per occurrence, $3,000,000 in the aggregate. Concurrently with
the execution and delivery of this Lease by Tenant, Tenant shall deliver
evidence of said insurance to Landlord via a certificate of insurance. Such
limit may be derived either by a Combined Single Limit (CSL) on the General
Liability policy, or a $2,000,000 (Two Million) General Liability CSL supported
by a $1,000,000 (One Million) or greater Umbrella Policy.
 
 
8

 
 

The above General Liability policy shall:
 
(a)           Name the Landlord and its property manager as additional insureds
as regards this location.
 
(b)           Be endorsed to be Primary and Non-Contributory to any other
similar insurance of said additional insureds.
 
(c)           Be endorsed to include a Waiver of Subrogation in favor of
additional insureds.
 
(d)           Provide at least thirty (30) days prior written notice be given to
additional insureds of any cancellation, non-renewal or material change as
respects the coverages required by this Lease.
 
(e)           Not contain any deductible, retention or self-insured provisions,
unless otherwise approved in writing by the Landlord.
 
(f)           Provide that the General Liability aggregate limits apply per
location.
 
The limits of insurance required in this Lease do not limit or restrict the
limit of liability of Tenant hereunder. Prior to the occupancy of the Premises
and prior to the expiration of the then-current policy, Tenant shall cause to be
delivered to the Landlord certificates of insurance evidencing that the
insurance required under this Lease are so in effect. Tenant covenants and
agrees to obtain other insurance, coverages and endorsements customarily
maintained by similar companies as Tenant as so requested from time to time by
Landlord.
 
6.6           Commercial Automobile Insurance. Tenant agrees to acquire and
maintain Commercial Automobile Insurance as is required by law. The Commercial
Auto Insurance shall represent that coverage for Tenant's auto to include "Any
Auto" or "All Owned Auto" including "Hired and Non-Owned Auto." Limits of
coverage shall be $2,000,000 (Two Million) for Liability. Such limit may be
derived either by a Combined Single Limit (CSL) on the Auto policy, or a
$1,000,000 (One Million) Auto CSL supported by a $1,000,000 (One Million) or
greater Umbrella Policy. Concurrently with the execution and delivery of this
Lease by Tenant, Tenant shall deliver evidence of said insurance to Landlord via
certificate of insurance.
 
6.7           Worker's Compensation. Tenant covenants and agrees to maintain
Worker's Compensation Insurance coverage as required by statutory law and
Employer's Liability coverage with limits of no less than $500,000 (Five Hundred
Thousand) per occurrence. Such policy shall afford a waiver of subrogation on
behalf of the Landlord and its property manager. Concurrently with the execution
and delivery of this Lease by Tenant, Tenant shall deliver evidence of said
insurance to Landlord via certificate of insurance.
 
6.8           Cooperation. Landlord and Tenant shall cooperate with each other
in the collection of any insurance proceeds which may be payable in the event of
any loss, including execution and delivery of any proof of loss or other action
required to such recovery.
 
6.9           Plate Glass. Tenant acknowledges that Landlord is not obligated to
maintain any insurance or extended coverage insurance with respect to damage to
any plate glass or other glass located in the Premises. Tenant shall be entitled
to obtain any such insurance for plate glass or other glass located in the
Premises; provided, however, that Tenant shall be obligated to replace any
damaged or broken or plate glass or other glass located in the Premises, whether
or not Tenant has obtained such insurance coverage.
 
 
9

 
 

VII.            
OPERATING, MAINTENANCE AND REPAIR EXPENSES.
 
7.1           Utility Charges. From and after the Delivery Date, Tenant
covenants and agrees to pay all charges for gas, electricity, light, heat,
power, telephone, telecommunication, internet, or other data transmission or
utility services used, rendered or supplied to or for the Premises. From and
after the Delivery Date, Tenant will be responsible for contacting the utility
companies and transferring all utilities for the Premises to its name, and
thereafter Tenant shall contract directly with the utility companies for all
utility services for the Premises.
 
7.2           Tenant's Maintenance Obligation. Tenant, at its sole cost and
expense, shall maintain, repair, replace and keep the Premises and all
improvements, fixtures and personal property thereon in good, safe and sanitary
condition, order and repair and in accordance with all applicable laws,
ordinances, orders, rules and regulations of governmental authorities having
jurisdiction. Tenant shall perform or contract for and promptly pay for trash
and garbage disposal, janitorial and cleaning services, security systems and
services, interior window washing services, interior painting, repair and
replacement of all interior and exterior doors (including, without limitation,
all loading dock doors, dock levelers and related dock systems and areas),
repair, maintenance and replacement of damaged or broken interior and exterior
glass, windows, plate glass and other breakable materials, and replacement of
interior light bulbs, light fixtures and ballasts in or serving the Premises.
Tenant shall not dispose of light bulbs, ballasts or any fixtures or equipment
containing Hazardous Substances (as herein defined) in any trash dumpster,
rather Tenant shall dispose of all such materials in accordance with Applicable
Laws (as herein defined) and in accordance with the requirements of this Lease.
Tenant shall operate, maintain, repair and replace the pipes, lines and other
equipment and facilities for water, sewage and other utility services serving
the Premises from the point exclusively serving the Premises, even if outside of
the Premises. All costs of maintenance and repairs by Tenant shall be considered
Additional Rent hereunder. All maintenance and repairs to be performed by Tenant
shall be done promptly, in a good and workmanlike fashion, and without
diminishing the original quality of the Premises or the Property. Tenant shall
contract and keep in force with a licensed service company approved by Landlord
a service contract for the quarterly maintenance of the heating, ventilating and
air conditioning equipment. Following written request from Landlord, a copy of
the service contract shall be furnished to Landlord no earlier than ten (10)
days after the Commencement Date and a copy of any subsequent contract(s) shall
be furnished from time to time during the Lease Term. If Tenant fails to provide
copies of such contracts to Landlord or fails to maintain such contracts, then
Landlord may cause such maintenance to be performed at Tenant's cost plus an
administrative fee equal to 10% of the cost thereof.
 
7.3           Structural Maintenance Obligation. Tenant, at its sole cost and
expense, shall maintain and repair the roof, exterior walls and structural
elements of the Building and the Improvements, including any replacements
required thereto; provided, however, in the event the roof requires replacement
as reasonably determined by both of the parties hereto, Landlord shall replace
the roof at its sole cost and expense.
 
7.5           Exterior Maintenance. Tenant, at its sole cost and expense, shall
maintain and repair all exterior portions of the Premises, including without
limitation, the Parking Area and all sidewalks and yard areas, and shall keep
such areas in a neat and clean condition and shall keep the Parking Area in good
condition and repair, properly and regularly seal coated, cracks filled, pot
holes repaired and striping as necessary, and shall provide snow removal as
reasonably required. Landlord shall not be liable for and Tenant hereby releases
and covenants not to bring any action against Landlord for any loss, damage or
theft to or from any motor vehicle or other property of Tenant or Tenant's
Agents which occurs in or about the Parking Area. Tenant, at its sole cost and
expense, and Tenant's subject to receipt of all required Gateway Park and
governmental approvals and permits, shall be permitted to fence a portion of the
loading court and Parking Area.
 
 
10

 
 

VIII.                       
ADDITIONAL COVENANTS.
 
8.1           Use by Tenant. Tenant covenants and agrees in good faith to use
the Premises within the commercially reasonable scope of the use or uses set
forth as Permitted Uses by Tenant in the Summary, except with the prior written
consent of Landlord who shall exercise reasonable good faith discretion in
considering Tenant’s requests for additional commercially reasonable uses. Such
consent shall not be unreasonably withheld. Tenant shall have access to the
Premises twenty-four (24) hours per day, seven (7) days per week, and shall
comply with all of Landlord's security requirements.
 
8.2           Compliance with Laws. Tenant covenants and agrees that nothing
shall be done or kept on the Premises in violation of any law, ordinance, order,
rule or regulation of any governmental authority having jurisdiction and that
the Premises shall be used, kept and maintained in compliance with any such law,
ordinance, order, rule or regulation and with the certificate of occupancy
issued for the Building and the Premises. Tenant shall provide written notice to
Landlord within three (3) days after Tenant receives any notice of a violation
or other requirement to comply with any such law, ordinance, rule or regulation
with respect to the Premises or Tenant's operation at the Premises, together
with a copy of such notice of such violation or non-compliance.
 
8.3           Compliance with Insurance Requirements. Tenant covenants and
agrees that nothing shall be done or kept on the Premises which might impair or
increase the cost of insurance maintained with respect to the Premises or the
Property, which might increase the insured risks or which might result in
cancellation of any such insurance.
 
8.4           No Impairment of Value. Tenant covenants and agrees that nothing
shall be done or kept on the Premises or the Property which might impair the
value of the Premises or the Property, or which would constitute waste.
 
8.5           No Overloading. Tenant covenants and agrees that nothing shall be
done or kept on the Premises or the Building and that no improvements, changes,
alterations, additions, maintenance or repairs shall be made to the Premises
which might impair the structural soundness of the Building, which might result
in an overload of electrical lines serving the Building or which might interfere
with electric or electronic equipment in the Building or on any adjacent or
nearby property. In the event of violations hereof, Tenant covenants and agrees
to immediately remedy the violation at Tenant's expense and in compliance with
all requirements of governmental authorities and insurance underwriters.
 
8.6           No Nuisance. Tenant covenants and agrees that no noxious or
offensive activity shall be carried on upon the Premises or the Property nor
shall anything be done or kept on the Premises or the Property which may be or
become a public or private nuisance or which may cause embarrassment,
disturbance, or annoyance to others in the Building or on adjacent or nearby
property.
 
 
11

 
 

8.7           No Annoying Lights, Sounds or Odors. Tenant covenants and agrees
to perform business operations in a commercially reasonable manner so that
lights emitted from the Premises will not be unreasonably bright or cause
unreasonable glare; sound emitted from the Premises will not be unreasonably
loud or annoying (it being acknowledged and agreed that refrigeration equipment
on Tenant’s trailers located at the Building and the Property is deemed
acceptable); and no odor shall be emitted from the Premises which is or might be
noxious or offensive to others in the Building or on adjacent or nearby
property. Tenant, at its sole cost and expense, shall be responsible for
providing and maintaining a mechanical exhaust ventilation system required by
and in compliance with all applicable laws, codes, rules, ordinances and
regulations necessary for effectively removing cooking odors, smoke, steam,
grease, and vapors. Such a ventilation system shall be provided at or above
cooking equipment located at the Premises including, but not limited to, ranges,
griddles, ovens, deep fat fryers, barbecues and rotisseries. All hoods, ducts,
fans and other devices provided to ventilate the cooking areas shall be
installed and maintained as required by and in compliance with all applicable
laws, codes, rules, ordinances and regulations. In addition, Tenant, at its sole
cost and expense, shall be responsible for providing make-up air in all areas
where a mechanical exhaust ventilation system is used by Tenant. Such make-up
air shall be provided in accordance with all applicable laws, codes, rules,
ordinances and regulations. Tenant, upon taking possession of the Premises for
completion of the Finish Work (as defined in the Work Letter), shall use its
reasonable efforts to seal the Premises so that the fumes do not migrate into
adjoining suites and to provide additional ventilation to vent the fumes out of
the Premises. Such work shall be performed at Tenant's sole cost and expense. In
addition, if Landlord receives any complaints about fumes or odors from other
tenants or occupants of the Building, Landlord shall provide notice thereof to
Tenant and Tenant, at Tenant's sole cost and expense, shall immediately take
such reasonable corrective actions as are necessary to remedy the odor and fume
problems and resolve such complaints. Such corrective actions shall include, but
not be limited to, adding additional ventilation and filter systems to prevent
such odors and fumes from migrating into adjoining suites.
 
8.8           No Unsightliness. Tenant covenants and agrees that no
unsightliness shall be permitted on the Premises or the Property which is
visible from any adjacent or nearby property. Without limiting the generality of
the foregoing, all unsightly conditions, equipment, objects and conditions shall
be kept enclosed within the Premises; no refuse, scrap, debris, garbage, trash,
bulk materials or waste shall be kept, stored or allowed to accumulate on the
Premises or the Property except as may be enclosed within the Premises; all
pipes, wires, poles, antennas and other facilities for utilities or the
transmission or reception of audio or visual signals or electricity shall be
kept and maintained underground or enclosed within the Premises or appropriately
screened from view; and no temporary structure shall be placed or permitted on
the Premises or the Property without the prior written consent of Landlord, in
its sole and absolute discretion.
 
8.9           No Animals. Notwithstanding anything to the contrary in the rules
and regulations attached hereto, Tenant covenants and agrees that no animals
shall be permitted or kept on the Premises or the Property; provided, however,
that nothing herein shall be construed as prohibiting qualified service animals
that may not be legally excluded from the Premises or Property pursuant to the
Americans with Disabilities Act or any similar law, rule or regulation
applicable to the Property. In addition, other domesticated dogs (but no other
live animals) shall be permitted on the Premises and the Property provided that
such dogs are friendly, do not disturb other tenants of or visitors to the
Building, and are kept on a leash when outside of the Premises. Tenant shall
immediately remove from the Premises and the Property any dog that is not in
compliance with the foregoing. Tenant agrees to indemnify and hold Landlord
harmless from all claims (including costs and expenses of defending against such
claims) arising or alleged to arise from any act or omission of Tenant or
Tenant’s agents, employees, materialmen or invitees or arising from any bodily
injury or property damage occurring or alleged to have occurred as a result of
any animals kept on the Premises with the consent of Landlord, unless caused by
the gross negligence or willful misconduct of Landlord or Landlord’s employees.
 
 
12

 
 

8.10           Restriction on Signs and Exterior Lighting. Tenant covenants and
agrees that no signs or advertising devices of any nature shall be erected or
maintained by Tenant on the Building or the Property, except for signs approved
by Landlord in writing, in its reasonable discretion. Tenant may install an
exterior sign on the Building provided such sign is in compliance with all
applicable laws, covenants and other restrictions affecting the Premises, and
Landlord has reasonably approved the size, design and location of such sign.
 
8.11           Restriction on Changes and Alterations. Tenant covenants and
agrees not to improve, change, alter, add to, remove or demolish any
improvements on the Premises ("Changes"), without the prior written consent of
Landlord which consent shall not be unreasonably withheld, and unless Tenant
complies with all conditions which may be imposed by Landlord, in its sole and
absolute discretion, in connection with such consent; and unless Tenant pays to
Landlord the reasonable costs and expenses of Landlord for architectural,
engineering or other consultants which may be reasonably incurred by Landlord in
determining whether to approve any such Changes. Landlord's consent to any
Changes and the conditions imposed in connection therewith shall be subject to
all requirements and restrictions of any Mortgagee. If such consent is given, no
such Changes shall be permitted unless (a) Tenant shall have procured and paid
for all necessary permits and authorizations from any governmental authorities
having jurisdiction; (b) such Changes shall not reduce the value of the
Property; (c) such Changes are located wholly within the Premises, shall not
adversely affect the structural integrity of the Building or the operation of
the HVAC, plumbing, electrical, water, or sewer systems servicing the Building
or the Property; (d) such Changes shall not affect or impair existing insurance
on the Property; and (e) Tenant, at Tenant's sole cost and expense, shall
maintain or cause to be maintained workmen's compensation insurance covering all
persons employed in connection with the work and obtains liability insurance
covering any loss or damage to persons or property arising in connection with
any such Changes and such other insurance or bonds as Landlord may reasonably
require. Tenant covenants and agrees that any Changes approved by Landlord shall
be completed with due diligence and in a good and workmanlike fashion and in
compliance with all conditions imposed by Landlord and all applicable permits,
authorizations, laws, ordinances, orders, rules and regulations of governmental
authorities having jurisdiction and all covenants and other restrictions
affecting the Premises, and that the costs and expenses with respect to such
Changes shall be paid promptly when due and that the Changes shall be
accomplished free of mechanics' and materialmen's liens. Tenant covenants and
agrees that all Changes shall become the property of Landlord at the expiration
or earlier termination of the Lease Term or, if Landlord so requests, Tenant
shall, at or prior to expiration of the Lease Term and at its sole cost and
expense, remove such Changes and restore the Premises to their condition prior
to such Changes. Notwithstanding the foregoing, promptly following receipt of
the consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed, Tenant shall be permitted to install Wi-Fi throughout
the Premises to accommodate its warehouse management system.
 
8.12           No Mechanic's Liens. Tenant covenants and agrees not to permit or
suffer, and to cause to be removed and released, any mechanic's, materialmen's
or other lien on account of supplies, machinery, tools, equipment, labor or
material furnished or used in connection with the construction, alteration,
improvement, addition to or repair of the Premises by, through or under Tenant.
At least twenty (20) days prior to any Changes, Tenant shall provide written
notice to Landlord of the date of commencement of any Changes. Landlord shall
have the right, at any time and from time to time, to post and maintain on the
Premises and Building such notices as Landlord deems necessary to protect the
Premises against such liens. Tenant shall have the right to contest, in good
faith and with reasonable diligence, the validity of any such lien or claimed
lien, provided that Tenant shall give to Landlord such security as may be
reasonably requested by Landlord to insure the payment of any amounts claimed,
including interest and costs, and to prevent any sale, foreclosure or forfeiture
of any interest in the Property on account of any such lien, including, without
limitation, bonding, escrow or endorsement of the title insurance policy of
Landlord and any Mortgagee. If Tenant so contests, then on final determination
of the lien or claim for lien, Tenant shall immediately pay any judgment
rendered, with interest and costs, and shall cause the lien to be released and
any judgment satisfied.
 
 
13

 
 

8.13           No Other Encumbrances. Tenant covenants and agrees not to obtain
any financing secured by Tenant's interest in the Premises and not to encumber
the Premises or Landlord's or Tenant's interest therein, without the prior
written consent of Landlord, in its sole and absolute discretion, and to keep
the Premises free from all liens and encumbrances except liens and encumbrances
existing upon the Commencement Date of the Lease Term or liens and encumbrances
created by Landlord. Anything herein to the contrary notwithstanding, financing
of Tenant's removable trade fixtures, equipment and other personal property
shall not be a default under this Section 8.13, and Landlord shall agree to
subordinate any interest it may have in such removable trade fixtures, equipment
and other personal property to the interest of Tenant’s third party lender
pursuant to a subordination agreement reasonably acceptable to Landlord.
 
8.14           Subordination to Landlord Mortgages. Tenant covenants and agrees
that this Lease and Tenant's interest in the Premises shall be junior and
subordinate to any mortgage or deed of trust ("Mortgage") now or hereafter
encumbering the Property. If Tenant notifies Landlord in writing that it desires
any mortgagee or holder of a Mortgage now or hereafter encumbering the Property
("Mortgagee") to covenant not to disturb Tenant and this Lease, Landlord shall
make such request to any mortgagee or holder and Tenant shall pay all costs
charged by any Mortgagee for such non-disturbance covenant. In the event of a
foreclosure of any Mortgage, Tenant shall attorn to the party acquiring title to
the Property as the result of such foreclosure. No act or further agreement by
Tenant shall be necessary to establish the subordination of this Lease to any
such Mortgage, which subordination is self-executing, but Tenant covenants and
agrees, upon request of Landlord, to execute such documents as may be necessary
or appropriate to confirm and establish this Lease as subordinate to any
Mortgage in accordance with the foregoing provisions (including, without
limitation, such Mortgagee's form of subordination, non-disturbance and
attornment agreement). Alternatively, Tenant covenants and agrees that, at the
option of any Mortgagee, Tenant shall execute documents as may be necessary to
establish this Lease and Tenant's interest in the Premises as superior to any
such Mortgage within ten (10) days after Tenant's receipt thereof. If Tenant
fails to execute any documents required to be executed by Tenant under the
provisions hereof, Tenant shall be deemed to have agreed to and be bound by the
covenants, terms and conditions provided in such documents. If any Mortgagee or
purchaser at foreclosure thereof, succeeds to the interest of Landlord in the
Land or the Building, such person shall not be (i) liable for any act or
omission of Landlord under this Lease; (ii) liable for the performance of
Landlord's covenants hereunder which arise prior to such person succeeding to
the interest of Landlord hereunder; (iii) bound by the payment of any rent which
Tenant may have paid more than one month in advance; (iv) liable for any
security deposit which was not delivered to such person; or (v) bound by any
modifications to this Lease to which such Mortgagee has not consented in
writing.
 
8.15           No Assignment or Subletting.
 
(a)           Tenant covenants and agrees not to make or permit a Transfer by
Tenant, as hereinafter defined, without Landlord's prior written consent, which
consent shall not be unreasonably withheld. A "Transfer" by Tenant shall include
an assignment of this Lease, a sublease of all or any part of the Premises or
any assignment, sublease, transfer, mortgage, pledge or encumbrance of all or
any part of the Premises or of Tenant's interest under this Lease or in the
Premises, by operation of law or otherwise, or the use or occupancy of all or
any part of the Premises by anyone other than Tenant. The storage of food
products of Tenant’s customers in accordance with the Permitted Use shall not be
deemed to be a sublease or pledge of the Premises by Tenant. Any such Transfer
by Tenant without Landlord's written consent shall be void and shall constitute
a Default by Tenant under this Lease. Notwithstanding any Transfer by Tenant,
Tenant shall not be relieved of its obligations under this Lease and Tenant
shall remain liable, jointly and severally, and as a principal, not as a
guarantor or surety, under this Lease, to the same extent as though no Transfer
by Tenant had been made, unless specifically provided to the contrary in
Landlord's prior written consent. The acceptance of Rent by Landlord from any
person other than Tenant shall not be deemed to be a waiver by Landlord of the
provisions of this Section or of any other provision of this Lease and any
consent by Landlord to a Transfer by Tenant shall not be deemed a consent to any
subsequent Transfer by Tenant.
 
 
14

 
 

(b)           If Tenant requests Landlord's consent to a Transfer, Tenant shall
submit to Landlord in writing the name of the proposed transferee, the effective
date of the Transfer, the terms of the proposed Transfer, a copy of the proposed
form of sublease or assignment, and such information as to the business,
reputation, responsibility, and financial capacity of the transferee as Landlord
shall reasonably require to evaluate the request. It shall be reasonable for
Landlord to withhold its consent to any Transfer where: (i) in the case of a
sublease, the subtenant has not acknowledged that the provisions of this Lease
control over any inconsistent provision in the sublease; or (ii) in Landlord's
opinion, the proposed transferee does not have the ability to perform its
obligations under the assignment or sublease; or (iii) the intended use by the
transferee would damage the goodwill or reputation of the Building; or (iv) the
intended use is not compatible with other uses of the Building, conflicts with
another tenant's right to exclusive use, or is not permitted by applicable law
or covenant. The foregoing criteria are not exhaustive, and Landlord may
withhold consent to a Transfer on any other reasonable grounds. Tenant shall
reimburse Landlord for all of Landlord's costs incurred in connection with any
request for consent to a Transfer, including, without limitation, a reasonable
sum for attorneys' fees, not to exceed $2,500.00.
 
(c)           In the case of a proposed Transfer by Tenant, at the request of
Landlord, Tenant shall pay over to Landlord 50% of all sums (after deduction of
Tenant’s out of pocket costs for tenant allowances, brokerage commissions,
attorneys’ fees and advertising costs related to the assignment or subletting)
received by Tenant in excess of the Rent payable by Tenant hereunder that is
attributable on an equally allocable square foot basis, to the subletting or all
or any portion of the Premises so subleased.
 
(d)           Tenant covenants and agrees to pay to Landlord the amount of
$250.00 as an administrative charge to compensate Landlord for processing such
request and any other reasonable costs and expenses incurred by Landlord in
connection with such request (including, without limitation, reasonable
attorneys' fees), whether or not the consent of Landlord is given to the
Transfer requested by Tenant. Tenant shall pay such $250.00 administrative
charge and an estimated amount of the other costs and expenses, including
attorney's fees, as determined by Landlord, which shall be due and payable to
Landlord at the time that Tenant submits such request for consent to the
Transfer to Landlord; provided, however, that upon request from Tenant, Landlord
shall provide Tenant with the estimated amount of such other costs and expenses.
When the actual amount of such costs and expenses are known by Landlord, then if
such estimated amount paid by Tenant is greater than the actual amount of such
costs and expenses, Landlord shall refund any such excess to Tenant. If such
estimated amount paid by Tenant is less than the actual amount of such costs and
expenses, Tenant shall pay to Landlord, within ten (10) days after demand by
Landlord, any such additional actual costs and expenses. The payment of such
administrative charge and other costs and expenses by Tenant shall be a
condition precedent to the effectiveness of any consent by Landlord to such
Transfer.
 
(e)           Notwithstanding anything to the contrary, Tenant shall not be
entitled to make a Transfer to an existing tenant of Landlord or its Related
Parties (as herein defined), or any subtenant or assignee thereof, or any person
or entity with whom Landlord or its Related Parties negotiated or had contact or
to whom Landlord has given, or received therefrom, any written or oral proposal
regarding a lease of space in the Building within the six (6) month period
preceding Tenant's request for such Transfer. Tenant shall not publicly
advertise the rate or other terms upon which Tenant is willing to Transfer the
Premises, and all other public advertisements of a Transfer shall be subject to
the prior written approval of Landlord, which approval shall not be unreasonably
withheld. Public advertisement shall include, without limitation, the placement
or displays of any signs or lettering on or above the Premises. If at the time
of the proposed Transfer there is any vacant or unoccupied space in the
Building, Tenant shall not be entitled to Transfer or offer to Transfer the
Premises at a rental rate less than the prevailing fair market rental then
offered by Landlord, in its sole and absolute discretion, for such other space.
 
 
15

 
 

(f)           For the purposes of this Lease, the term "Transfer" shall also
include: the transfer or change, whether voluntary, involuntary or by operation
of law, of fifty percent (50%) or more of the control or ownership, whether
legal or beneficial, in Tenant within a twelve (12) month period; the
dissolution, merger, consolidation or other reorganization of Tenant; or the
withdrawal, resignation or termination of the majority of the shareholders of
Tenant. Notwithstanding anything to the contrary in this Section 8.15, Tenant
may, without obtaining Landlord's consent, complete a Transfer to a Permitted
Transferee subject to the following conditions: (a) the proposed use of the
Premises shall be the same as Tenant's use and Landlord shall not be required,
as a result of applicable laws, to make any renovations to the Property or
provide special services as a result of such Transfer, and (b) not less than 30
days following the effective date of the Transfer, Tenant provides Landlord with
documentation evidencing the Transfer and such other evidence as Landlord may
reasonably require to establish that the Transfer complies with the provisions
of this Section. "Permitted Transferee" means: (1) any subsidiary or affiliate
in which Tenant owns at least a 25% interest; (2) any parent of Tenant; (3) any
subsidiary or affiliate in which Tenant's parent owns at least a 25% interest;
or (4) any entity into which Tenant may be merged or consolidated or which
purchases all or substantially all of the assets or beneficial ownership
interests of Tenant; provided that the Permitted Transferee has a net worth at
least equal to Tenant's net worth (as defined in accordance with generally
accepted accounting principles consistently applied) as of the date of this
Lease.
 
(g)           As a condition to any Transfer by Tenant, Tenant shall acknowledge
in writing to Landlord that Tenant shall remain obligated and liable under this
Lease, any assignee or other transferee (other than a subtenant) shall expressly
assume all the obligations of Tenant under this Lease, and any subtenant shall
covenant to Landlord to comply with all obligations of Tenant under this Lease
as applied to the portion of the Premises so sublet and to attorn to Landlord,
at Landlord's written election, in the event of any termination of this Lease
prior to the expiration date of the Lease Term; all of which shall be in a
written instrument satisfactory to Landlord and furnished to Landlord not later
than fifteen (15) days prior to the effective date of such Transfer.
 
8.16           Annual Financial Statements. Tenant covenants and agrees to
furnish to Landlord, within one hundred twenty (120) days after the end of each
calendar year upon written request thereof from Landlord, copies of annual
audited financial statements of Tenant. In addition, no more than 1 time in any
calendar year during the Lease Term, Tenant covenants and agrees to furnish to
Landlord, within forty-five (45) days after written request thereof from
Landlord copies of any unaudited financial statements of Tenant which financial
statements shall include a balance sheet as of the end of, and a statement of
profit and loss for, the preceding fiscal year of Tenant and, if regularly
prepared by Tenant, a statement of sources and use of funds for the preceding
fiscal year. Landlord may deliver any such financial statements to any existing
or prospective Mortgagee or purchaser of the Property. All information provided
by Tenant under this Section shall be treated by Landlord as confidential
non-publicly available information, and Landlord shall use reasonable efforts to
maintain the confidentiality of such information, but Landlord shall not be
prohibited from disclosing such information to its attorneys, accountants,
Mortgagees, or proposed lenders on a similarly confidential basis or otherwise
as reasonably required in enforcing this Lease. In the event of a sale or
refinancing of the Building, Landlord shall use reasonable efforts to maintain
the confidentiality of such information, but Landlord shall not be prohibited
from disclosing Tenant's audited financials directly to the purchaser or
proposed lender on a similarly confidential basis but the accuracy of the
information set forth in the unaudited financials may not be relied upon by any
such purchaser or proposed lender. Tenant shall not be required to provide
financial information pursuant to this Section 8.16 in the event Tenant is a
publicly traded company and its financial statements are available to the
public.
 
 
16

 
 

8.17           Payment of Taxes. Tenant covenants and agrees to pay promptly
when due all personal property taxes on personal property of Tenant on the
Premises and all federal, state and local income taxes, sales taxes, use taxes,
Social Security taxes, unemployment taxes and taxes withheld from wages or
salaries paid to Tenant's employees, the nonpayment of which might give rise to
a lien on the Premises or Tenant's interest therein, and to furnish, if
requested by Landlord, evidence of such payments.
 
8.18           Estoppel Certificates. Tenant covenants and agrees to execute,
acknowledge and deliver to Landlord, upon Landlord's written request, a written
statement certifying that this Lease is unmodified (or, if modified, stating the
modifications) and in full force and effect; stating the dates to which Basic
Rent has been paid; stating the amount of the Security Deposit held by Landlord;
stating the amount of the Monthly Deposits held by Landlord for the then tax and
insurance year; stating that there have been no defaults by Landlord or Tenant
and no event which with the giving of notice or the passage of time, or both,
would constitute such a default (or, if there have been defaults, setting forth
the nature thereof); and stating such other matters concerning this Lease as
Landlord may reasonably request. Tenant agrees that such statement may be
delivered to and relied upon by any existing or prospective Mortgagee or
purchaser of the Property. Tenant agrees that a failure to deliver such a
statement within ten (10) days after written request from Landlord shall be
conclusive upon Tenant that this Lease is in full force and effect without
modification except as may be represented by Landlord; that there are no uncured
defaults by Landlord or Tenant under this Lease except as may be represented by
Landlord; and that any representation by Landlord with respect to Basic Rent,
the Security Deposit, the Monthly Deposits and any other permitted matter are
true.
 
8.19           Landlord's Access to Demised Premises. Tenant covenants and
agrees that Landlord and the authorized representatives of Landlord shall have
the right to enter the Premises at any reasonable time during ordinary business
hours (or at any time in the event of an emergency) for the purposes of
inspecting, repairing or maintaining the Premises or the Building, performing
any alterations or improvements to the Premises or the Building as Landlord may
determine from time to time, performing any obligations of Tenant which Tenant
has failed to perform hereunder, or for the purposes of showing the Premises to
any existing or prospective Mortgagee, purchaser or tenant of the Property or
the Premises. Tenant covenants and agrees that Landlord may at any time and from
time to time place on the Property or the Premises one or more signs advertising
the Property or the Premises for sale or for lease.
 
8.20           Fixtures, Improvements and Equipment. Tenant covenants and agrees
that all fixtures and improvements on the Premises and all equipment relating to
the use and operation of the Premises (as distinguished from operations incident
to the business of Tenant), including all plumbing, heating, lighting,
electrical and air conditioning fixtures and equipment, whether or not attached
to or affixed to the Premises, and whether now or hereafter located upon the
Premises, shall be and remain the property of Landlord upon expiration of the
Lease Term. Tenant shall have the right to use the furniture, furnishings and
equipment (collectively, "FF&E") located in the Premises as of the Delivery Date
at no additional charge for the remainder of the Term. The parties shall prepare
an inventory list of the FF&E on or before the Delivery Date. The FF&E shall be
delivered to Tenant on the Delivery Date in their current "as is" condition,
normal wear and tear excepted. In addition to the provisions hereinabove, the
following terms and conditions shall govern Tenant's use of the FF&E under the
Lease:
 
 
17

 
 

A.           Tenant agrees to pay all sales (except sales tax applicable to
acquisition of the FF&E), use, excise, and personal property taxes, assessments,
and all other governmental charges, fines or penalties whatsoever by whomsoever
and whenever payable, on or relating to the FF&E and such other taxes, fees,
assessments, and charges levied upon Landlord after the Commencement Date, other
than federal or state income assessed upon the FF&E by state or local laws or
taxes, fees, assessments and charges which were delinquent prior to the
Commencement Date or otherwise delinquent due to the fault of Landlord, and
Tenant shall file all returns required therefor.
 
B.           Title to each item of FF&E shall remain in Landlord at all times.
Tenant shall keep the FF&E free from any and all liens and claims, and shall do
or permit no act or thing whereby Landlord's title or rights may be encumbered
or impaired.
 
C.           Tenant agrees that Landlord may assign all right, title, and
interest of Landlord in and to each item of FF&E and all monies due or to become
due to Landlord hereunder.
 
D.           From and after the Delivery Date through the remaining Lease Term,
Tenant shall maintain, service, and keep in good repair each item of FF&E at its
own expense. Tenant shall comply with all laws and regulations applicable to
said items of FF&E and shall keep them free and clear of any claims, liens or
encumbrances. All risks of loss or damage to each item of FF&E shall be borne by
Tenant, subject to reimbursement under insurance carried on the Premises. Tenant
shall at its own expense keep each item of FF&E insured, at the full value
thereof, against all risks of loss or damage and shall likewise insure all FF&E
adequately against property damage and public liability in accordance with the
provisions of the Lease. All attachments, accessories, and repairs, at any time
made to or placed upon the FF&E, or any replacement thereof, shall become part
of the FF&E and shall become the property of Landlord. If any item of FF&E is
damaged beyond repair, Tenant shall replace such item of FF&E kind for kind,
provided such replacements are of the same value and it being agreed that such
replacement chattels shall be free and clear of any and all security agreements,
security interests, financing statements, chattel mortgages, conditional bills
of sale, liens, indebtedness, encumbrances, and title retention agreements of
every nature and kind whatsoever.
 
E.           Landlord, not being the manufacturer of the FF&E nor manufacturer's
agent, MAKES NO WARRANTY OR REPRESENTATION, EITHER EXPRESS OR IMPLIED, WITH
RESPECT TO, AMONG OTHER THINGS, FITNESS, QUALITY, DESIGN, CONDITION, CAPACITY,
SUITABILITY, MERCHANTABILITY, OR PERFORMANCE OF THE FF&E OR OF THE MATERIAL OR
WORKMANSHIP THEREOF, IT BEING AGREED THAT THE FF&E IS PROVIDED "AS IS" AND THAT
ALL SUCH RISKS, AS BETWEEN LANDLORD AND TENANT, ARE TO BE BORNE BY TENANT AT ITS
SOLE RISK. Landlord shall not be liable to Tenant for any liability, loss, or
damage caused or alleged to be caused directly or indirectly by the FF&E, by any
inadequacy of, or defect therein, or by any incident in connection therewith.
Tenant, accordingly, agrees not to assert any claim whatsoever against Landlord
based thereon. Tenant further agrees, regardless of cause, not to assert any
claim whatsoever against Landlord for loss of anticipatory profits or
consequential damages. No oral agreement, guarantee, promise, condition,
representation or warranty shall be binding. Any warranties provided by the
manufacturer or entity supplying the FF&E to Landlord, shall be assigned by
Landlord to Tenant, if assignable in accordance with their terms. Landlord shall
reasonably cooperate with Tenant to enforce any warranties of any manufacturer
or supplier.
 
 
18

 
 

F.           Tenant shall keep the FF&E at the Premises and the FF&E shall be
used in the conduct of Tenant's business solely. Tenant shall cause the FF&E to
be operated by competent and qualified employees only. Tenant shall use the FF&E
in a careful and proper manner and shall insure that the FF&E is not subjected
to careless or needless rough usage. Tenant shall comply with all national,
state and municipal, and other laws, ordinances, and regulations in any way
relating to the possession and use of the FF&E.
 
8.21           Removal of Tenant's Equipment. Tenant covenants and agrees to
remove, at or prior to the expiration or earlier termination of the Lease Term,
all of Tenant's Equipment, as hereinafter defined. "Tenant's Equipment" shall
mean all equipment, apparatus, machinery, signs, furniture, furnishings, wires,
cables or other telecommunications, data or utility equipment or facilities, and
other personal property used in the operation of the business of Tenant (as
distinguished from the use and operation of the Premises). Tenant's Equipment
does not include the FF&E. If such removal shall injure or damage the Premises
Tenant covenants and agrees, at its sole cost and expense, at or prior to the
expiration of the Lease Term, to repair such injury and damage in good and
workmanlike fashion and to place the Premises in the same condition as the
Premises would have been in if such Tenant's Equipment had not been installed.
If Tenant fails to remove any of Tenant's Equipment by the expiration of the
Lease Term, Landlord may, at its option, keep and retain any such Tenant's
Equipment or dispose of the same and retain any proceeds therefrom, and Landlord
shall be entitled to recover from Tenant, any costs or expenses of Landlord in
removing the same and in restoring the Premises, in excess of the actual
proceeds, if any, received by Landlord from disposition thereof. Tenant releases
and discharges Landlord from any and all claims and liabilities of any kind
arising out of Landlord's disposition of Tenant's Equipment.
 
8.22           Tenant Indemnification of Landlord. Tenant covenants and agrees
to protect, indemnify, defend and save Landlord and Landlord's managers,
employees, agents, beneficiaries, successors, assigns and other affiliated or
related parties ("Related Parties") harmless from and against all liability,
obligations, claims, damages, penalties, causes of action, costs and expenses,
including attorneys' fees, imposed upon, incurred by or asserted against
Landlord or its Related Parties by reason of (a) any accident, injury to or
death of any person or loss of or damage to any property occurring on or about
the Premises; (b) any act or omission of Tenant or Tenant's agents, officers or
employees or any other person entering upon the Premises under express or
implied invitation of Tenant (collectively, "Tenant's Agents"); (c) any use
which may be made of, or condition existing upon, the Premises; (d) any
improvements, fixtures or equipment upon the Premises; (e) any failure on the
part of Tenant or Tenant's Agents to perform or comply with any of the
provisions, covenants or agreements of Tenant contained in this Lease; (f) any
violation of any law, ordinance, order, rule or regulation of governmental
authorities having jurisdiction over Tenant or Tenant's Agents; or (g) any
repairs, maintenance or Changes to the Premises made by, through or under
Tenant. Tenant further covenants and agrees that, in case any action, suit or
proceeding is brought against Landlord or its Related Parties by reason of any
of the foregoing, Tenant shall, at Tenant's sole cost and expense, defend
Landlord and its Related Parties in any such action, suit or proceeding.
 
8.23           Landlord Indemnification of Tenant. Landlord covenants and agrees
to protect, indemnify, defend and save Tenant harmless from and against all
liability, obligations, claims, damages, penalties, causes of action, costs and
expenses, including attorneys' fees, imposed upon, incurred by, or asserted
against Tenant by a third party (excluding Tenant and Tenant's Related Parties)
by reason of (a) Landlord's gross negligence or willful misconduct; or (b) a
default by Landlord under this Lease, after the lapse of all applicable notice,
grace and cure periods. Tenant waives and releases any claims Tenant may have
against Landlord or its Related Parties for loss, damage or injury to person or
property sustained by Tenant or Tenant's Agents resulting from any cause
whatsoever other than as expressly provided in this Lease. Notwithstanding
anything to the contrary, the indemnification of Tenant by Landlord provided in
this Section 8.24 shall be subject to all waivers, limitations and restrictions
otherwise provided in this Lease. Notwithstanding anything to the contrary,
Landlord and its Related Parties shall not be personally liable with respect to
any of the terms, covenants and conditions of this Lease, and Tenant shall look
solely to the equity of Landlord in the Property in the event of any default or
liability of Landlord under this Lease, such exculpation of liability to be
absolute and without any exception whatsoever.
 
 
19

 
 

8.24           Release upon Transfer by Landlord. In the event of a transfer by
Landlord of the Property or of Landlord's interest as Landlord under this Lease,
Landlord's successor or assign shall take subject to and be bound by this Lease
and in such event, Tenant covenants and agrees that Landlord and its Related
Parties shall be released from all obligations of Landlord under this Lease,
except obligations which arose and matured prior to such transfer by Landlord;
that Tenant shall thereafter look solely to Landlord's successor or assign for
satisfaction of the obligations of Landlord under this Lease; and that, upon
demand by Landlord or Landlord's successor or assign, Tenant shall attorn to
such successor or assign.
 
8.25           Hazardous Substances.
 
(a)           Tenant shall, at its sole cost and expense, keep and maintain the
Premises in good condition, ordinary wear and tear and damage by fire or other
casualty excepted and promptly respond to and clean up any release or threatened
release of any Hazardous Substance into the drainage systems, soil, surface
water, groundwater, or atmosphere, in a safe manner, in strict accordance with
Applicable Law, and as authorized or approved by all federal, state, and/or
local agencies having authority to regulate the permitting, handling, and
cleanup of Hazardous Substances; provided, however, Tenant's obligations under
this sentence shall not include any Hazardous Substances which Tenant proves
existed on the Property on the Commencement Date of the Lease Term unless caused
by any act or omission of Tenant or Tenant's Agents. Tenant and Tenant's Agents
shall not use, store, generate, treat, transport, or dispose of any Hazardous
Substance at the Premises without first obtaining Landlord's written approval,
which consent shall be in Landlord's sole and absolute discretion. Tenant shall
notify Landlord and seek such approval in writing at least thirty (30) days
prior to bringing any Hazardous Substance onto the Property. Landlord may
withdraw approval of any such Hazardous Substance at any time, for reasonable
cause related to the threat of site contamination, or damage or injury to
persons, property or resources on or near the Property. Upon withdrawal of such
approval, Tenant shall immediately remove the Hazardous Substance from the site.
Landlord's failure to approve the use of a Hazardous Substance under this
Section shall not limit or affect Tenant's obligations under this Lease,
including Tenant's duty to remedy or remove releases or threatened releases; to
comply with Applicable Law relating to the use, storage, generation, treatment,
transportation, and/or disposal of any such Hazardous Substances; or to
indemnify Landlord against any harm or damage caused thereby.
 
(b)           For any month in which any Hazardous Substances have been used,
generated, treated, stored, transported or otherwise been present on or in the
Premises pursuant to the provisions of this Section, Tenant shall provide
Landlord with a written report listing the Hazardous Substances which were
present on the Property; all releases of Hazardous Substances that occurred or
were discovered on the Premises; all compliance activities related to such
Hazardous Substances, including all contacts with government agencies or private
parties of any kind concerning Hazardous Substances; and all manifests, business
plans, consent agreements or other documents relating to Hazardous Substances
executed or requested during that time period. The report shall include copies
of all documents and correspondence related to such activities and written
reports of all oral contacts relating thereto. Tenant shall permit Landlord and
its Related Parties to enter into and upon the Premises, without notice, at all
reasonable times (or at any time in the event of an emergency) for the purpose
of inspecting the Premises and all activities thereon, including activities
involving Hazardous Substances, or for purposes of maintaining any buildings on
the Premises. Such right of entry and inspection shall not constitute managerial
or operational control by Landlord over any activities or operations conducted
on the Property by Tenant.
 
 
20

 
 

(c)           Tenant hereby indemnifies, defends and holds harmless Landlord
from and against any suits, actions, legal or administrative proceedings,
demands, claims, liabilities, fines, penalties, losses, injuries, damages,
expenses or costs, including interest and attorneys' fees, incurred by, claimed
or assessed against Landlord or its Related Parties (i) under any laws, rules,
regulations including, without limitation, Applicable Laws, (ii) in any way
connected with any injury to any person or damage to any property, or (iii) any
loss to Landlord or its Related Parties occasioned in any way by Hazardous
Substances on the Property and resulting from the acts of Tenant and Tenant's
Agents; provided, however, Tenant's obligations under this sentence shall not
include any Hazardous Substances which existed on the Property on the
Commencement Date of the Lease Term unless caused by any act or omission of
Tenant or Tenant's Agents. This indemnity specifically includes the direct
obligation of Tenant to perform any remedial or other activities required,
ordered, recommended or requested by any agency, government official or third
party, or otherwise necessary to avoid or minimize injury or liability to any
person, or to prevent the spread of pollution ("Remedial Work"), however it came
to be located thereon. Tenant shall perform all Remedial Work in its own name in
accordance with Applicable Laws. Without waiving its rights hereunder, Landlord
may, at its option, perform the Remedial Work and thereafter seek reimbursement
for the costs thereof. Tenant shall permit Landlord access to the Premises to
perform any Remedial Work. Whenever Landlord has incurred costs described in
this Section, Tenant shall, within ten (10) days of receipt of written notice
thereof, reimburse Landlord for all such expenses together with interest from
the date of expenditure at the rate provided in Section 12.9 hereof.
 
(d)           Without limiting its obligations under any other Section of this
Lease, Tenant shall be solely and completely responsible for responding to and
complying with any administrative notice, order, request or demand, or any third
party claim or demand relating to potential or actual contamination on the
Property and resulting from the acts of Tenant and Tenant's Agents. The
responsibility conferred under this Section includes but is not limited to
responding to such orders on behalf of Landlord and defending against any
assertion of Landlord's financial responsibility or individual duty to perform
under such orders. Tenant assumes all liabilities or responsibilities which are
assessed against Landlord in any action described under this Section. Tenant
hereby waives, releases and discharges forever Landlord from all present and
future claims, demands, suits, legal and administrative proceedings and from all
liability for damages, losses, costs, liabilities, fees and expenses, present
and future, arising out of or in any way connected with Landlord's use,
maintenance, ownership or operation of the Property, any condition of
environmental contamination of the Property, or the existence of Hazardous
Substances in any state on the Property, however they came to be placed there.
 
(e)           Landlord consents to Tenant's use of ordinary office, warehouse
and janitorial products in customary quantities within the Premises, in
accordance with Applicable Laws and the terms and conditions of this Lease.
 
(f)           "Hazardous Substance(s)" shall mean any hazardous substance,
pollutant, contaminant, waste, by-product or constituent regulated under any of
the Applicable Laws (as hereinafter defined); oil and petroleum products,
natural gas, natural gas liquids, liquefied natural gas, and synthetic gas
usable for fuel; pesticides regulated under any of the Applicable Laws; asbestos
and asbestos containing materials, PCBs and other substances regulated under any
of the Applicable Laws; raw materials, building components and the product of
any manufacturing or other activities on the Property; source material, special
nuclear material, by-product material and any other radioactive materials or
radioactive wastes, however produced, regulated under the Atomic Energy Act or
the Nuclear Waste Policy Act; chemicals subject to the OSHA Hazard
Communications Standard, 29 C.F.R. § 19.10.1200 et seq.; radon; industrial
process and pollution control wastes, whether or not defined as hazardous within
the meaning of any Applicable Law; and any substance which at any time shall be
listed as "hazardous" or "toxic" or regulated under any of the Applicable Laws.
 
 
21

 
 

(g)           "Applicable Law(s)" shall include, but shall not be limited to,
all federal, state, and local statutes, ordinances, regulations and rules
regulating the environmental quality, health, safety, contamination and cleanup
including, without limitation, the Clean Air Act, as amended, 42 U.S.C. § 7401
et seq., the Federal Water Pollution Control Act, as amended, 33 U.S.C. § 1251
et seq.; the Water Quality Act of 1987, as amended; the Federal Insecticide,
Fungicide and Rodenticide Act, as amended, 7 U.S.C. § 136 et seq.; the Marine
Protection, Research and Sanctuaries Act, as amended, 33 U.S.C. § 1401 et seq.;
the National Environmental Policy Act, as amended, 42 U.S.C. § 4321 et seq.; the
Noise Control Act, as amended, 42 U.S.C. § 4901 et seq.; the Occupational Safety
and Health Act, as amended, 29 U.S.C. § 651 et seq.; the Resource Conservation
and Recovery Act, as amended, 42 U.S.C. § 609 et seq.; the Safe Drinking Water
Act, as amended, 42 U.S.C. § 300(f) et seq.; the Comprehensive Environmental
Response, Compensation and Liability Act, as amended, 42 U.S.C. § 9601 et seq.;
the Toxic Substances Control Act, as amended, 15 U.S.C. § 2601 et seq.; the
Atomic Energy Act, as amended, 42 U.S.C. § 2011 et seq.; the Nuclear Waste
Policy Act of 1982, as amended, 42 U.S.C. § 10101 et seq.; and state superlien
and environmental cleanup statutes, with implementing regulations and
guidelines. Applicable Laws shall also include all federal, state, regional,
county, municipal, agency, judicial and other local laws, statutes, ordinances,
regulations, rules and rulings, whether currently in existence or hereinafter
enacted or promulgated, that govern or relate to: (i) the existence, cleanup
and/or remedy of contamination of property; (ii) the protection of the
environment from spilled, deposited or otherwise emplaced contamination;
(iii) the control of Hazardous Substances; or (iv) the use, generation,
discharge, transportation, treatment, removal or recovery of Hazardous
Substances.
 
IX.            
DAMAGE OR DESTRUCTION.
 
9.1           Tenant's Notice of Damage. If any portion of the Premises shall be
damaged or destroyed by fire or other casualty, Tenant shall give prompt written
notice thereof to Landlord ("Tenant's Notice of Damage") and cause the insurance
company to commit to make all proceeds of the insurance available to Landlord as
the primary insured or loss payee.
 
9.2           Substantial Damage. Upon receipt of Tenant's Notice of Damage,
Landlord shall promptly proceed to determine the nature and extent of the damage
or destruction and to estimate the time necessary to repair or restore the
Premises. As soon as reasonably possible, Landlord shall give written notice to
Tenant stating Landlord's estimate of the time necessary to repair or restore
the Premises ("Landlord's Notice of Repair Time"). If Landlord reasonably
estimates that repair or restoration of the Premises cannot be completed within
one hundred eighty (180) days from the time of Tenant's Notice of Damage,
Landlord and Tenant shall each have the option to terminate this Lease. If,
however, the damage or destruction was caused by the act or omission of Tenant
or Tenant's Agents, Landlord shall have the option to terminate this Lease if
Landlord reasonably estimates that the repair or restoration cannot reasonably
be completed within one hundred eighty (180) days from the time of Tenant's
Notice of Damage, but Tenant shall not have the option to terminate this Lease.
Any option granted hereunder shall be exercised by written notice to the other
party given within ten (10) days after Landlord's Notice of Repair Time. If
either Landlord or Tenant exercises its option to terminate this Lease, the
Lease Term shall expire ten (10) days after written notice by either Landlord or
Tenant exercising such party's option to terminate this Lease. Following
termination of this Lease under the provisions hereof, Landlord shall refund to
Tenant such amounts of Basic Rent and Additional Rent theretofore paid by Tenant
as may be applicable to the period subsequent to the time of Tenant's Notice of
Damage less the reasonable value of any use or occupation of the Premises by
Tenant subsequent to the time of Tenant's Notice of Damage.
 
 
22

 
 

9.3           Building Damage. If the Building shall be damaged or destroyed by
fire or other casualty to the extent of thirty-three and one-third percent
(33⅓%) or more of the replacement value of the Building, Landlord may elect not
to reconstruct or rebuild such Building. Upon written notice to Tenant given
within twenty (20) days after Landlord's Notice of Repair Time, this Lease shall
terminate and Landlord shall refund to Tenant such amounts of Basic Rent and
Additional Rent paid by Tenant for the period after such damage less the
reasonable value of any use or occupation of the Premises by Tenant during such
period.
 
9.4           Damage During Final Two Years. Notwithstanding anything to the
contrary set forth herein, if the Premises or the Building shall be damaged
during the last two (2) years of the Lease Term to the extent of twenty percent
(20%) or more of the then cost of replacement, Landlord may elect, within sixty
(60) days after the occurrence of such event, either to repair or rebuild the
Premises, to the extent Landlord is obligated to repair the Premises or the
Building pursuant to this Lease, or to terminate this Lease, which termination
shall be effective upon giving notice of termination to Tenant in writing within
sixty (60) days after the happening of the event causing the damage. If Landlord
fails to timely give such notice of termination, this Lease shall, except as may
be otherwise herein provided, remain in full force and effect, and Landlord
shall proceed to commence repair or rebuilding in accordance with this Lease.
 
9.5           Repair and Abatement. If repair and restoration of the Premises
can be completed within the period specified in Section 9.2, in Landlord's
reasonable estimation, or if neither Landlord nor Tenant terminate this Lease as
provided in Sections 9.2 or 9.3, then this Lease shall continue in full force
and effect and Landlord shall proceed forthwith to cause the Premises (including
any improvements constructed by Landlord but excluding any alterations,
improvements, Changes, fixtures and personal property constructed or owned by
Tenant) to be repaired and restored with reasonable diligence and there shall be
abatement of Basic Rent and Additional Rent proportionate to the extent of the
space and period of time that Tenant is unable to use and enjoy the Premises.
 
9.6           Insurance Proceeds. The proceeds of any Property Insurance
maintained on the Premises, other than property insurance maintained by Tenant
on fixtures and personal property of Tenant, shall be paid to and become the
property of Landlord, subject to any obligation of Landlord to cause the
Premises to be repaired and restored and further subject to any rights under any
Mortgage encumbering the Property to such proceeds. Landlord's obligation to
repair and restore the Premises provided in this Section 9 is limited to the
repair and restoration that can be accomplished with the proceeds of any
Property Insurance maintained on the Premises. The amount of any such insurance
proceeds is subject to any right of any Mortgagee to apply such proceeds to its
secured debt under its Mortgage.
 
X.            
CONDEMNATION.
 
10.1           Taking. A "Taking" shall mean the taking of all or any portion of
the Premises or the Building as a result of the exercise of the power of eminent
domain or condemnation for public or quasi-public use or the sale of all or part
of the Premises or the Building under the threat of condemnation. A "Substantial
Taking" shall mean a Taking of twenty-five percent (25%) or more of the
Premises. An "Insubstantial Taking" shall mean a Taking which does not
constitute a Substantial Taking.
 
10.2           Substantial Taking. If there is a Substantial Taking with respect
to the Premises, the Lease Term shall expire on the date of vesting of title
pursuant to such Taking. In the event of termination of this Lease under the
provisions hereof, Landlord shall refund to Tenant such amounts of Basic Rent
and Additional Rent theretofore paid by Tenant as may be applicable to the
period subsequent to the time of termination of this Lease.
 
 
23

 
 

10.3           Insubstantial Taking. In the event of an Insubstantial Taking
with respect to the Premises, this Lease shall continue in full force and
effect, Landlord shall proceed forthwith to cause the Premises (but excluding
any alterations, improvements, Changes, fixtures and personal property
constructed or owned by Tenant), less such Taking, to be restored as near as may
be to the original condition thereof and there shall be abatement of Basic Rent
and Additional Rent proportionate to the extent of the space so taken.
 
10.4           Award. The total award, compensation, damages or consideration
received or receivable as a result of a Taking ("Award") shall be paid to and be
the property of Landlord, including, without limitation, any part of the Award
made as compensation for diminution of the value of this leasehold or the fee of
the Premises. Tenant hereby assigns to Landlord, all of Tenant's right, title
and interest in and to any such Award. Tenant covenants and agrees to execute,
immediately upon demand by Landlord, such documents as may be necessary to
facilitate collection by Landlord of any such Award. Notwithstanding Landlord's
right to the entire Award, Tenant shall be entitled to a separate award, if any,
for the loss of Tenant's personal property, the loss of Tenant's business and
profits, and Tenant's moving expenses.
 
XI.            
DEFAULTS BY TENANT.
 
11.1           Defaults. In the event that any of the following events shall
occur, Tenant shall be deemed to be in default of Tenant's obligations under
this Lease (each of the following shall be referred to as a "Default by
Tenant").
 
11.2           Failure to Pay. A Default by Tenant shall exist if Tenant fails
to pay Basic Rent, Additional Rent, Monthly Deposits or any other amounts
payable by Tenant when such amount is due under the terms of this Lease
(provided, however, that Tenant shall have a right to cure such Default by
Tenant not later than three (3) days after receipt of written notice of such
non-payment by Landlord but Tenant is not entitled to such notice and cure
period more than one (1) time during any calendar year nor more than two (2)
times during the Lease Term hereof).
 
11.3           Violation of Lease Terms. A Default by Tenant shall exist if
Tenant breaches or fails to comply with any non-monetary agreement, term,
covenant or condition in this Lease applicable to Tenant, and Tenant does not
cure such breach or failure within twenty (20) days after written notice thereof
by Landlord to Tenant, or, if such breach or failure to comply cannot be
reasonably cured within such 20-day period, if Tenant shall not in good faith
commence to cure such breach or failure to comply within such 20-day period or
shall not diligently proceed therewith to completion within sixty (60) days
following such notice. Landlord shall not be required to give written notice of
a non-monetary Default by Tenant more than three (3) times in any twelve month
period during the Lease Term, and thereafter Tenant's failure to perform any
non-monetary agreement, term, covenant, or condition as and when required to be
performed by Tenant under the terms of this Lease shall be a Default by Tenant
without notice or demand.
 
11.4           Transfer of Interest Without Consent. A Default by Tenant shall
exist if Tenant's interest under this Lease or in the Premises shall be
transferred to or pass to or devolve upon any other party without Landlord's
prior written consent.
 
11.5           Execution and Attachment. A Default by Tenant shall exist if
Tenant's interest under this Lease or in the Premises shall be taken upon
execution or by other process of law directed against Tenant, or shall be
subject to any attachment at the instance of any creditor or claimant against
Tenant and said attachment shall not be discharged or disposed of within fifteen
(15) days after the levy thereof.
 
 
24

 
 

11.6           Bankruptcy. A Default by Tenant shall exist if Tenant shall file
a petition in bankruptcy or insolvency or for reorganization or arrangement
under the bankruptcy laws of the United States or under any similar act of any
state, or shall voluntarily take advantage of any such law or act by answer or
otherwise, or shall be dissolved or shall make an assignment for the benefit of
creditors or if involuntary proceedings under any such bankruptcy or insolvency
law or for the dissolution of Tenant shall be instituted against Tenant or a
receiver or trustee shall be appointed for the Premises or for all or
substantially all of the property of Tenant, and such proceedings shall not be
dismissed or such receivership or trusteeship vacated within sixty (60) days
after such institution or appointment.
 
XII.            
LANDLORD'S REMEDIES.
 
12.1           Remedies. Upon the occurrence of any Default by Tenant, Landlord
shall have the right, at Landlord's election, then or any time thereafter, to
exercise any one or more of the following remedies.
 
12.2           Cure. In the event of a Default by Tenant, Landlord may, at
Landlord's option, but without obligation to do so, and without releasing Tenant
from any obligations under this Lease, make any payment or take any action as
Landlord may deem necessary or desirable to cure any such Default by Tenant in
such manner and to such extent as Landlord may deem necessary or desirable.
Landlord may do so without additional demand on, or written notice to, Tenant
and without giving Tenant an opportunity to cure such Default by Tenant beyond
any applicable notice and cure period otherwise set forth in this Lease. Tenant
covenants and agrees to pay to Landlord, within ten (10) days after demand, all
advances, costs and expenses of Landlord in connection with the making of any
such payment or the taking of any such action including, without limitation,
(a) a charge in the amount of fifteen percent (15%) of such advances, costs and
expenses payable to Landlord to compensate for the administrative overhead
attributable to such action, (b) reasonable attorneys' fees, and (c) interest as
hereinafter provided from the date of payment of any such advances, costs and
expenses by Landlord. Action taken by Landlord may include commencing, appearing
in, defending or otherwise participating in any action or proceeding and paying,
purchasing, contesting or compromising any claim, right, encumbrance, charge or
lien, with respect to the Premises which Landlord, in its sole and absolute
discretion, may deem necessary or desirable to protect its interest in the
Premises and under this Lease. In the event that the Lease Term has expired or
Tenant is no longer occupying the Premises, Landlord shall be entitled to take
such actions as provided under this Section 12.2 without Landlord being required
to provide the notice to Tenant under Section 11.3.
 
12.3           Termination and Damages. In the event of a Default by Tenant,
Landlord may terminate this Lease, effective at such time as may be specified by
written notice to Tenant, and demand (and, if such demand is refused, recover)
possession of the Premises from Tenant. Tenant shall remain liable to Landlord
for damages in an amount equal to the Basic Rent, Additional Rent and other sums
which would have been owing by Tenant hereunder for the balance of the Lease
Term, had this Lease not been terminated, less the net proceeds, if any, of any
reletting of the Premises by Landlord subsequent to such termination, after
deducting all Landlord's expenses in connection with such recovery of possession
or reletting. Landlord shall be entitled to collect and receive such damages
from Tenant on the days on which the Basic Rent, Additional Rent and other
amounts would have been payable if this Lease had not been terminated.
Alternatively, at the option of Landlord, Landlord shall be entitled to recover
forthwith from Tenant, as damages for loss of the bargain and not as a penalty,
an aggregate sum which, at the time of such termination of this Lease,
represents the excess, if any, of (a) the aggregate of the Basic Rent,
Additional Rent and all other sums payable by Tenant hereunder that would have
accrued for the balance of the Lease Term, over (b) the aggregate rental value
of the Premises for the balance of the Lease Term, both discounted to present
worth at the discount rate of the Federal Reserve Bank of San Francisco at the
time of such award plus one percent (1%) per annum. Landlord agrees to use
commercially reasonable efforts in order to mitigate its damages following any
default by Tenant under this Lease; provided, however, nothing shall require
Landlord to (i) attempt to re-lease the Premises unless and until Landlord
obtains possession of the Premises, or (ii) lease less than all of the Premises
or lease the Premises in smaller increments than the entire Demised Premises.
 
 
25

 
 

12.4           Repossession and Reletting. In the event of a Default by Tenant,
Landlord may reenter and take possession of the Premises or any part thereof,
without demand or notice, and repossess the same and expel Tenant and any party
claiming by, under or through Tenant, and remove the effects of both using such
force for such purposes as may be necessary, without being liable for
prosecution on account thereof or being deemed guilty of any manner of trespass,
and without prejudice to any remedies for arrears of rent or right to bring any
proceeding for breach of covenants or conditions. No such reentry or taking
possession of the Premises by Landlord shall be construed as an election by
Landlord to terminate this Lease unless a written notice of such intention is
given to Tenant. No notice from Landlord hereunder or under a forcible entry and
detainer statute or similar law shall constitute an election by Landlord to
terminate this Lease unless such notice specifically so states. Landlord
reserves the right, following any reentry or reletting, to exercise its right to
terminate this Lease by giving Tenant such written notice, in which event this
Lease shall terminate as specified in said notice. After recovering possession
of the Premises, Landlord may, from time to time, but shall not be obligated to,
relet the Premises, or any part thereof, for the account of Tenant, for such
term or terms and on such conditions and upon such other terms as Landlord, in
its sole and absolute discretion, may determine. Landlord may make such repairs,
alterations or improvements as Landlord may consider appropriate to accomplish
such reletting, and Tenant shall reimburse Landlord upon demand for all costs
and expenses, including attorneys' fees, which Landlord may incur in connection
with such reletting. Landlord may collect and receive the rents for such
reletting but Landlord shall in no way be responsible for or liable for any
failure to relet the Premises, or any part thereof, or for any failure to
collect any rent due upon such reletting. Notwithstanding Landlord's recovery of
possession of the Premises, Tenant shall continue to pay on the dates herein
specified, the Basic Rent, Additional Rent and other amounts which would be
payable hereunder if such repossession had not occurred. Upon the expiration or
earlier termination of this Lease, Landlord shall refund to Tenant any amount,
without interest, by which the amounts paid by Tenant, when added to the net
amount, if any, recovered by Landlord through any reletting of the Premises,
exceeds the amounts payable by Tenant under this Lease. If, in connection with
any reletting, the new lease term extends beyond the existing Lease Term, or the
Premises covered thereby include other premises not part of the Premises, a fair
apportionment of the rent received from such reletting and the expenses incurred
in connection therewith shall be made in determining the net amount recovered
from such reletting.
 
12.5           Intentionally Omitted.
 
12.6           Suits by Landlord. Actions or suits for the recovery of amounts
and damages payable under this Lease as a result of a default by Tenant may be
brought by Landlord from time to time, at Landlord's election, and Landlord
shall not be required to await the date upon which the Lease Term would have
expired to bring any such action or suit.
 
12.7           Landlord Enforcement Costs. All reasonable costs and expenses
incurred by Landlord in connection with collecting any amounts and damages owing
by Tenant pursuant to the provisions of this Lease or to enforce any provision
of this Lease, including reasonable attorneys' fees whether or not any action is
commenced by Landlord, shall be paid by Tenant to Landlord upon demand.
 
12.8           Administrative Late Charge. Notwithstanding any other remedies
for nonpayment of rent, if the monthly payment of Basic Rent and Additional Rent
are not received by Landlord on or before the fifth (5th) day of the month for
which such rental is due, or if any other payment due Landlord by Tenant is not
received by Landlord on or before the fifth (5th) day of the month next
following the month in which Tenant was invoiced, an administrative late charge
of six percent (6%) of such past due amount shall become due and payable, in
addition to such amounts owed under this Lease, to help defray the additional
cost to Landlord for processing such late payments. Notwithstanding the
foregoing, the administrative late charge of six percent (6%) of such past due
amount is hereby waived in the first instance where Landlord gives Tenant
written notice of Tenant's failure to pay such amount due and Tenant cures such
failure within five (5) days after the date of such written notice from Landlord
to Tenant; provided, however, Landlord shall not be obligated to deliver such
notice more than one (1) time in any 12-month period during the Term and such
late charge shall be due and payable with respect to any future instances of
Tenant's failure to make the appropriate payment.
 
 
26

 
 

12.9           Interest on Past-Due Payments and Advances. Tenant covenants and
agrees to pay Landlord interest on demand at the rate of fifteen percent (15%)
per annum, compounded on a monthly basis, on the amount of any Basic Rent,
Additional Rent or other charges not paid when due, from the date due and
payable (after allowing for any applicable grace period), and on the amount of
any payment made by Landlord required to have been made by Tenant under this
Lease and on the amount of any costs and expenses, including reasonable
attorneys' fees, paid by Landlord in connection with the taking of any action to
cure any Default by Tenant, from the date of making any such payment or the
advancement of such costs and expenses by Landlord. Notwithstanding the
foregoing, the interest of fifteen percent (15%) of such amount of any Basic
Rent, Additional Rent or other charges not paid when due is hereby waived in the
first instance where Landlord gives Tenant written notice of Tenant's failure to
pay such amount due and Tenant cures such failure within five (5) days after the
date of such written notice from Landlord to Tenant; provided, however, Landlord
shall not be obligated to deliver such notice more than one (1) time in any
12-month period during the Term and such interest charge shall be due and
payable with respect to any future instances of Tenant's failure to make the
appropriate payment.
 
12.10          Consequential Damages. Neither Tenant nor Landlord shall be
liable to the other for any consequential or punitive damages (except that this
provision shall not limit the liability to Landlord for damages arising from
Tenant’s failure to timely surrender the Premises as required by the provisions
of this Lease).
 
12.11          Bankruptcy Remedies. Nothing contained in this Lease shall limit
or prejudice the right of Landlord to prove and obtain as liquidated damages in
any bankruptcy, insolvency, receivership, reorganization or dissolution
proceeding, an amount equal to the maximum allowable by any statute or rule of
law governing such proceeding in effect at the time when such damages are to be
proved, whether or not such amount be greater, equal or less than the amounts
recoverable, either as damages or rent, under this Lease.
 
12.12          Remedies Cumulative. Exercise of any of the remedies of Landlord
under this Lease shall not prevent the concurrent or subsequent exercise of any
other remedy provided for in this Lease or otherwise available to Landlord at
law or in equity.
 
XIII.                       
SURRENDER AND HOLDING OVER.
 
13.1           Surrender. Upon the expiration or earlier termination of this
Lease, or on the date specified in any demand for possession by Landlord after
any Default by Tenant, Tenant covenants and agrees to surrender possession of
the Premises to Landlord broom clean, ordinary wear and tear excepted, with all
lighting, doors (including, without limitation, all loading dock doors, dock
levelers, and related dock systems and areas) electrical and mechanical systems
in good working order and condition, all walls in clean condition and holes or
punctures in the walls repaired, and otherwise in the same condition as when
Tenant first occupied the Premises and all telecommunications, data, utility or
other wires, cables or other equipment or facilities in the Premises or Reserved
Area installed by Tenant or for use by Tenant shall be removed by Tenant.
Tenant, at Landlord's option, shall transfer the telephone services to Landlord
instead of terminating such service account, provided that Landlord bears any
costs of such transfer. If, within the last ninety (90) days of the Lease Term,
Tenant has vacated the Premises, Landlord shall have the right to decorate,
remodel, repair, or otherwise prepare the Premises for reletting and
re-occupancy.
 
 
27

 
 

13.2           Holding Over. If Tenant shall hold over after the expiration of
the Lease Term, without the written agreement of Landlord providing otherwise,
Tenant shall be deemed to be a trespasser upon the Premises, without permission
from Landlord. If Landlord consents in writing to such holdover, then Tenant
shall be deemed to be a tenant from month to month. In either such event, such
holdover by Tenant shall be at a rental, payable in advance, equal to one
hundred fifty percent (150%) of the Basic Rent payable under this Lease
immediately prior to such holdover, and Tenant shall be bound by all of the
other terms, covenants and agreements of this Lease. Nothing contained herein
shall be construed to give Tenant the right to hold over at any time, and
Landlord may exercise any and all remedies at law or in equity to recover
possession of the Premises, as well as any damages incurred by Landlord, due to
Tenant's failure to vacate the Premises and deliver possession to Landlord as
herein provided.
 
XIV.                       
MISCELLANEOUS.
 
14.1           No Implied Waiver. No failure by Landlord to insist upon the
strict performance of any term, covenant or agreement contained in this Lease,
no failure by Landlord to exercise any right or remedy under this Lease, and no
acceptance of full or partial payment during the continuance of any Default by
Tenant, shall constitute a waiver of any such term, covenant or agreement, or a
waiver of any such right or remedy, or a waiver of any such Default by Tenant.
 
14.2           Survival. The covenants, agreements and obligations of the
parties hereto shall continue in force and effect and survive any expiration of
the Lease Term or termination of this Lease.
 
14.3           Covenants Independent. This Lease shall be construed as if the
covenants herein between Landlord and Tenant are independent, and not dependent,
and Tenant shall not be entitled to any offset against Landlord if Landlord
fails to perform its obligations under this Lease.
 
14.4           Covenants as Conditions. Each provision of this Lease performable
by Tenant shall be deemed both a covenant and a condition.
 
14.5           Tenant's Remedies. Tenant may bring a separate action against
Landlord for any claim Tenant may have against Landlord under this Lease,
provided Tenant shall first give written notice thereof to Landlord and shall
afford Landlord a reasonable opportunity to cure any such default but in no
event less than thirty (30) days following such notice or such longer period
reasonably required to cure such default as long as Landlord diligently proceeds
therewith. In addition, Tenant shall send written notice of such default by
certified or registered mail, postage prepaid, to any Mortgagee of whose address
Tenant has been notified in writing, and shall afford such Mortgagee a
reasonable opportunity to cure any default on Landlord's behalf but in no event
less than thirty (30) days following such notice or such longer period
reasonably required to cure such default as long as Mortgagee diligently
proceeds therewith. In no event shall Landlord be responsible for any
consequential damages incurred by Tenant including, but not limited to, loss of
profits or interruption of business as a result of any default by Landlord
hereunder. If any suit is brought because of an alleged breach of this Lease,
the prevailing party is also entitled to recover from the other party all
reasonable attorneys' fees and costs incurred in connection therewith.
 
14.6           Binding Effect. This Lease shall extend to and be binding upon
the heirs, executors, legal representatives, successors and assigns of the
respective parties hereto. The terms, covenants, agreements and conditions in
this Lease shall be construed as covenants running with the Land. If there is
more than one party constituting Tenant or liable for the obligations of Tenant
under this Lease, such parties shall be jointly and severally liable for the
obligations of Tenant under this Lease.
 
 
28

 
 

14.7           No Recording. Neither this Lease nor any memorandum or other
memorialization of this Lease shall be recorded in the records of any County
Clerk and Recorder of the State of Colorado or any other public records without
Landlord's prior consent.
 
14.8           Notices. All billings under this Lease shall be provided by
Landlord to Tenant at the address for billings set forth in the Summary by
regular mail or personal delivery. All other notices and demands under this
Lease shall be in writing, signed by the party giving the same and shall be
deemed properly given and received when personally delivered or three (3)
business days after mailing through the United States mail, postage prepaid,
certified or registered, return receipt requested, addressed to the party to
receive the notice at the address set forth for such party in the Summary or at
such other address as either party may notify the other of in writing.
 
14.9           Time of the Essence. Time is of the essence under this Lease, and
all provisions herein relating thereto shall be strictly construed.
 
14.10         Captions. The headings and captions hereof are for convenience
only and shall not be considered in interpreting the provisions hereof.
 
14.11         Severability. If any provision of this Lease shall be held invalid
or unenforceable, the remainder of this Lease shall not be affected thereby, and
there shall be deemed substituted for the affected provision a valid and
enforceable provision as similar as possible to the affected provision.
 
14.12         Governing Law. This Lease shall be interpreted and enforced
according to the laws of the State of Colorado.
 
14.13        Entire Agreement. This Lease, the Summary, Attachments, Exhibits
and Addenda referred to herein, constitute the final and complete expression of
the parties' agreements with respect to the Premises and Tenant's occupancy
thereof. Each party agrees that it has not relied upon or regarded as binding
any prior agreements, negotiations, representations, or understandings, whether
oral or written, except as expressly set forth herein.
 
14.14         No Oral Modifications. No amendment or modification of this Lease,
and no approvals, consents or waivers by Landlord under this Lease, shall be
valid or binding unless in writing and executed by the party to be bound.
 
14.15         Format. This Lease has been prepared to reflect all additions and
deletions negotiated between Landlord and Tenant from the initial form of this
Lease submitted by Landlord to Tenant. All provisions and terms that are
stricken are deletions and shall not be a part of this Lease; provided, however,
a deletion from this Lease shall not be construed to create the opposite intent
of the deleted provision. All provisions and terms which are underlined (other
than headings, titles and captions) are additions and shall be part of this
Lease. Tenant acknowledges that it has had the opportunity to thoroughly review
and negotiate this Lease and that the rule of construction to the effect that
any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Lease.
 
14.16         Real Estate Brokers. Tenant covenants to pay, hold harmless and
indemnify Landlord from and against any and all cost, expense or liability for
any compensation, commissions, charges or claims by any broker or other agent
with respect to this Lease or the negotiation thereof, whether or not
meritorious, other than the brokers listed as the Brokers on the Summary. Tenant
acknowledges Landlord is not liable for any representations by Tenant's Broker
(as set forth in Section 13 of the Summary) or by Landlord's Broker regarding
the Premises, the Building, the Property or this Lease. Landlord shall pay the
commissions owed to Brokers in connection with this Lease pursuant to a separate
agreement between Landlord and Brokers.
 
 
29

 
 

14.17      Patriot Act Compliance.
 
(a)           No action, proceeding, investigation, charge, claim, report or
notice has been filed, commenced, or threatened against Tenant or any of its
Affiliates (as herein defined) alleging any violation of any laws relating to
terrorism or money laundering including, without limitation, Executive Order
No. 13224 on Terrorist Financing (effective September 24, 2001) ("Executive
Order") and the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)
("Patriot Act"). To Tenant's knowledge, neither Tenant nor any of its Affiliates
is in violation of taking any action which could reasonably be expected to
result in any action, proceeding, investigation, charge, claim, report or notice
being filed, commenced, or threatened against Tenant or any of its Affiliates
alleging any violation of, or failure to comply with, the Executive Order or the
Patriot Act. For the purposes of this Section 14.19, the term "Affiliates" shall
mean all affiliated and related entities of Tenant, as well as all officers,
directors, managers, shareholders, partners, members or other parties having an
interest in Tenant or its affiliated or related entities (except that if the
company is publicly traded on a nationally recognized stock exchange, then
shareholders, partners and lenders with less than a twenty-five percent (25%)
ownership interest shall be excluded).
 
(b)           Neither Tenant nor its Affiliates is a "Prohibited Person," which
is defined as follows: (i) a person or entity that is listed in the Annex to, or
is otherwise subject to the provisions of the Executive Order and relating to
blocking property and prohibiting transactions with persons who commit, threaten
to commit, or support terrorism; (ii) a person or entity owned or controlled by,
or acting for or on behalf of, any person or entity that is listed in the Annex
to, or is otherwise subject to the provisions of, the Executive Order; (iii) a
person or entity with whom Landlord is prohibited from dealing or otherwise
engaging in any transaction by any terrorism or money laundering law, including
the Executive Order and the Patriot Act; (iv) a person or entity who commits,
threatens, or conspires to commit or supports "terrorism" as defined in the
Executive Order; (v) a person or entity that is named as a "specially designated
national and blocked person" on the most current list published by the U.S.
Treasury Department Office of Foreign Assets Control at its official website,
http://www.treas.gov/ofac/t11sdn.pdf, or at any replacement website or other
replacement official publication of such list; and (vi) a person or entity who
is affiliated with a person or entity listed above.
 
(c)           Neither Tenant nor any of its Affiliates is or will, knowingly
(i) conduct any business or engage in any transaction or dealing with any
Prohibited Person, including the making or receiving any contribution of funds,
goods, or services to or for the benefit of any Prohibited Person; (ii) deal in,
or otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to any terrorism or money laundering law, including
the Executive Order and the Patriot Act; or (iii) engage in or conspire to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
terrorism or money laundering law, including the Executive Order and the Patriot
Act.
 
(d)           In connection with any changes of direct or indirect ownership of
Tenant or any of its Affiliates requiring notice to Landlord or requiring
Landlord's consent under Section 8.16, Tenant shall give written notice to
Landlord (i) advising Landlord, in reasonable detail, as to the proposed
ownership change, and (ii) reaffirming that the representations and warranties
set forth in this Section will remain true and correct. Tenant agrees to
promptly deliver to Landlord (but in any event within ten (10) days following
Landlord's written request) any certification or other evidence requested from
time to time by Landlord in its reasonable discretion, confirming Tenant's and
any of its Affiliates' compliance with the foregoing terms and conditions.
 
 
30

 
 
 
14.18         Relationship. Nothing contained herein shall be deemed or
construed as creating the relationship of principal and agent or of partnership,
or of joint venture by the parties hereto, it being understood and agreed that
no provision contained in this Lease nor any acts of the parties hereto shall be
deemed to create any relationship other than the relationship of landlord and
tenant.
 
14.19         Authority of Tenant. Each individual executing this Lease on
behalf of Tenant represents and warrants that he or she is duly authorized to
deliver this Lease on behalf of Tenant and that this Lease is binding upon
Tenant in accordance with its terms.
 

 
[Remainder of Page Intentionally Left Blank for Signatures]
 
 
 
31

 
 
IN WITNESS WHEREOF the parties hereto have caused this Lease to be executed
effective the day and year first above written.
 
TENANT:
 
NEW AGE BEVERAGES CORPORATION, a Washington corporation
  

By: /s/ Gregory A. Gould
Name: Gregory A. Gould
Title: CFO
 
LANDLORD:
 
40TH STREET PARTNERS, LLC, a Colorado limited liability company
 
By: /s/ Will Gold
Name: Will Gold
Title: Partner
 
 
 
32

 

 
 ADDENDUM
 
THIS ADDENDUM (“Addendum”) is to that certain lease (the “Lease”) by and between
40TH STREET PARTNERS, LLC, a Colorado limited liability company (“Landlord”),
and NEW AGE BEVERAGES CORPORATION, a Washington corporation (“Tenant”), with
respect to the Premises in the Building. Terms not otherwise defined herein
shall have the respective meaning set forth in the Lease. In the event of any
conflict between the terms and provisions of the Lease and the terms and
provisions of this Addendum, the terms and provisions of this Addendum shall
control.
 
1. 
Renewal Option: Tenant will have the option (the "Renewal Option") to renew and
extend the Term of the Lease for one additional term of five (5) years (the
"Renewal Term") to commence at the conclusion of the Lease Term as provided in
the Addendum. The Renewal Term will be on the same terms, provisions, and
conditions contained in the Lease, except that as may be otherwise provided
herein, the Premises will be taken in its as-is condition, and the Basic Rent
will be modified for the Renewal Term in accordance with the terms and
conditions set forth herein. Tenant must give Landlord written notice of its
interest in exercising the Renewal Option for the Renewal Term ("Tenant's
Renewal Notice") not less than nine (9) months and no earlier than twelve (12)
months prior to the expiration of the Lease Term. Failure to notify Landlord
within such time period will void the Renewal Option, and the Lease shall
terminate at the conclusion of the Lease Term. Provided that Tenant timely
delivers to Landlord Tenant's Renewal Notice in accordance with the foregoing,
then on or prior to the date that is five (5) months prior to the expiration of
the Lease Term, Landlord will notify Tenant of the Basic Rent applicable during
the Renewal Term ("Landlord's Notice"), which shall be established at 95% of the
then Prevailing Market Rental Rate (as hereafter defined), but in no event less
than 3% higher than the then current Basic Rent rate. If Tenant exercises the
Renewal Option described herein, Tenant will accept the Premises in its "as is"
condition without any remodeling or fix-up work performed or paid for by
Landlord. If Landlord fails to deliver the Landlord's Notice in accordance with
the provisions above, Tenant shall give Landlord a reminder notice of such
failure and Landlord shall have 15 days after receipt of such reminder notice in
which to deliver the Landlord's Notice.Tenant has 15 days after having been
given Landlord's Notice to exercise the Renewal Option or dispute the rental
rate quoted by Landlord by delivering notice of exercise or dispute to Landlord.
If Tenant exercises the Renewal Option, the Lease Term will be deemed extended
for the Renewal Term on the provisions of the Lease as amended by the terms of
Landlord's Notice and the parties will execute an amendment evidencing the
Renewal Option. If Tenant disputes Landlord's determination of the Basic Rent
rate, Tenant shall give notice of such dispute ("Dispute Notice") within the
15-day period and the Basic Rent rate shall thereafter be determined in
accordance with Subparagraph F below. If Tenant fails to timely give Landlord a
Dispute Notice, then Tenant shall be deemed to have exercised and accepted the
applicable Renewal Term upon the terms as set forth in Landlord's Notice. Unless
Landlord timely receives Tenant's Renewal Notice for the Renewal Term in
accordance with paragraph, it will be conclusively deemed that Tenant has not
exercised the Renewal Option and the Lease will expire in accordance with its
terms on the last day of the Lease Term. Unless expressly waived by Landlord,
Tenant's right to exercise the Renewal Option is conditioned on: (i) no Default
by Tenant existing at the time of exercise or at the time of commencement of the
Renewal Term; (ii) there having been no Default by Tenant during the Lease Term;
(iii) Tenant not having vacated the Premises or subleased the Premises or
assigned its interest under the Lease as of the commencement of the Renewal
Term; and (iv) Tenant's financial condition not having materially adversely
changed since the Commencement Date. In the event of an assignment of the Lease
or a subletting or vacation of the Premises, or if there has been a Default by
Tenant, as described above, during the Lease Term, this Renewal Option shall be
deemed null and void and of no further force or effect. The Renewal Option
granted hereunder will be upon the terms of the Lease, except that the Basic
Rent during the Renewal Term will be at the rate as set forth in Landlord's
Notice, unless required to be determined in accordance with Subparagraph F
below.
 

 
33

 
 
Following giving of Tenant's Dispute Notice, Landlord and Tenant shall promptly
negotiate to determine a mutually acceptable Basic Rent. If the parties mutually
agree upon a new Basic Rent, such agreed rental rate shall be the Basic Rent
applicable during the particular Renewal Term. If the parties have not agreed
within 30 days after the giving of Tenant's Dispute Notice, then within a 20-day
period Landlord and Tenant shall each select, at their own cost, within the
foregoing 20-day period, a Qualified Broker and together such brokers will then
select a third Qualified Broker who shall act as an arbitrator ("Arbitrator").
Such cost of the Arbitrator shall be split equally between Landlord and Tenant.
Within 10 days after designation of the Arbitrator, Landlord and Tenant each
shall give notice of its determination of the Prevailing Market Rental Rate (as
hereafter defined) supported by the reasons therefor by delivering copies to
each other and the Arbitrator, under an arrangement for simultaneous exchange of
such determinations. The Arbitrator will review each party's determination and
select the one which most accurately reflects such Arbitrator's determination of
the Prevailing Market Rental Rate. Such selection shall be final and binding on
both parties and the Basic Rent for the Renewal Term shall be 95% of such
determination. The Arbitrator shall have no right to propose a middle ground or
any modifications of either party's determination. The Arbitrator's costs
incurred in this procedure shall be shared equally by Landlord and Tenant and
shall be fixed when the Arbitrator is selected. For purposes of this paragraph,
"Prevailing Market Rental Rate" means the annual amount per square foot that a
willing tenant would pay and a willing landlord would accept for the rental rate
following arms-length negotiations with respect to an Assumed Lease (defined
below) under the circumstances then obtaining. "Assumed Lease" means (i) a
renewal lease amendment having a commencement date within 6 months of Tenant's
Notice for space of approximately the same size, age, condition and utility as
the Premises, for a term equal in length to the Renewal Term; (ii) a real estate
commission is payable with respect to such extension to the extent a third-party
commission with respect to extension is agreed or obligated to be paid by
Landlord; and (iii) taking into consideration and making adjustments to reflect
allowances, if any, as provided in Landlord's Notice. "Comparable Property"
means any then-existing property in the Aurora, Colorado market area occupied
for industrial purposes with a building that is of a size, location, quality,
age condition, utility and class comparable to, and with a size and efficiency
of floor plate, amenities, and with tenants of a stature reasonably comparable
with the Building, provided that appropriate adjustments shall be made to adjust
for differences in the size, location, age, efficiency of floorplate, and
quality any Comparable Property and the Property. "Qualified Broker" means a
commercial real estate broker of good reputation who has at least 10 years in
commercial leasing in the Aurora, Colorado market area. After exercise of the
Renewal Option for the Renewal Term, or Tenant's failure to timely exercise the
Renewal Option for the Renewal Term, Tenant shall have no further rights to
extend the Term.
 
 
34

 
 
IN WITNESS WHEREOF the parties hereto have caused this Addendum to be executed
effective the day and year first above written.
 
TENANT:
 
NEW AGE BEVERAGES CORPORATION, a Washington corporation
  

By: /s/ Gregory A. Gould
Name: Gregory A. Gould
Title: CFO
 
LANDLORD:
 
40TH STREET PARTNERS, LLC, a Colorado limited liability company
 
By: /s/ Will Gold
Name: Will Gold
Title: Partner
 
 
 
35
